Case 1:20-cv-05574-ER Document 6 Filed 08/17/20 Page 1 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

    

Private Attorney General, Messiah Ali Bey) Case No. 20 CV 5574
In full Capacity, Standing & Status )

On the behalf of the Moorish Son’s and Notice of Motion to be Restored

Daughters of Light International institute,

~~ mee _—

Moorish American Society at Large
Conscious and un-conscious in the U.S.A. )
With full legal Capacity, Standing & Status)

Plaintiff(s) )
-v- )
DONALD J. TRUMP )
D.B.A. THE UNITED STATES )
&
THE ESTATE OF )
ABRAHAM LINCOLN )

Defendant )

 

PLEASE TAKE NOTICE that Plaintiff in error, will move this in this court before the Honorable District
Court Judge Ramos at 500 Pearl at 930 in the am or forenoon or whatever time defendant can be heard
or that it be heard on the motion to restore the complaint to the calendar after a determination on the
Tucker Act 28 USC 1491 and the validity of section 25 of the Judiciary Act of 1789 has been adjudicated
within the meaning of the Act of Congress, pursuant to the Federal Constitution Art 3 section 2, Article 6

Section 2, and Article 16 of the Treaty of Peace and Friendship 1836 enforced in the United States of

America.

Date Aug \7 JO2lD

| submit a Memorandum of Law, my own declaration, and a copy of constitution of 1787, Treaty of
tone and Friendship 1787-1836 Journal of Senate Apr.8"* 1864, Resel Uo Or, ) 20 - jv jovi sh LE betes

Temple Cor porateon, $  Peoclwmmion Fetom Ove er, £ ‘ e i
Zod ¢ coshtabe’ Neonat Cod Reselubsrh TS, eeu Ne, C PY ah
: QO} ASBneal

1]Page Recor 5-747 | ,
g EX rh ofS
Case 1:20-cv-05574-ER Document 6 Filed 08/17/20 Page 2 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

   

Private Attorney General, Messiah Ali Bey) Case No. 20 CV 5574
in full Capacity, Standing & Status )
On the behalf of the Moorish Son’s and __) Plaintiff in Error Declaration in Support
Daughters of Light International institute, ) To Be Restored to the Calendar
Moorish American Society at Large ) and Amend Plaintiffs Complaint
Conscious and un-conscious in the U.S.A. )

With full legal Capacity, Standing & Status _)

Plaintiff(s) )
-vy- )
DONALD J. TRUMP )
D.B.A. THE UNITED STATES )
&
THE ESTATE OF )
ABRAHAM LINCOLN )

Defendant )

DECLARATION OF RELEVANT FACTS OF HISTORY AND NOTORIETY

1. 1! Messiah Ali Bey the Plaintiff in error makes this Declaration annexed with exhibits for motion
to restore to the calendar and to amend the plaintiffs’ complaint. This motion is made for the
purpose of being restored to the calendar with the illustrated annexed exhibits that
demonstrate the nature of a live controversy by the United States infringing on an Article in the

Treaty of Peace and Friendship where it stipulated that we, the Moors, were not to be made

2|Page
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 3 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

   

Slaves but slavery did occur, Art 16. Art. 24 states: If any differences shall arise by either party
infringing on any of the articles of this Treaty , peace and harmony shall remain notwithstanding
in the fullest force until a friendly application shall be made for an arrangement and until that
application shall be rejected no appeal shall be made to arms.

2. Plaintiff in error as descendants of Moroccans born in America has invoked the full protection
of the Moroccan Treaty of Peace with the United States and in this writing the plaintiff will
demonstrate the plaintiffs Nationality by overcoming the element of a frivolous filing by
establishing in the record the genuine link of plaintiffs nationality and plaintiffs progenitors
nationality for such purposes and protection, with all rights under the full weight of the law
Under the Constitution of the United States of America 1787 & the Treaty of Peace and
Friendship with the Empire of Morocco, 1787-1836. The plaintiff in error believes the Court
made a grave error in dismissing the Plaintiffs’ case sua sponta and now plaintiff in error moves
for the Courts re-consideration and reversal of that decision and restores the complaint to the
calendar with an approval to amend the complaint going forward.

3. The Plaintiff do not subscribes to the courts illustrated proposition although there is nothing
wrong with construing a pro se pleading liberally as cited by this court. In the decision citing
Harris v mills 572 F 3d 72(2" cir 2009) and to interpret them to raise the strongest claims that
they suggest Triestman v fed bur of prisons 470 f3d 471, 474(2™ cir 2006). Plaintiff would hope
that it is the case going forward. Plaintiff thought the plain language of my statement in my
complaint was sufficient to meet the standard of FRCP 8 because it was not a lack of clarity as a
reason for the dismissal.

4. First the plaintiff in error would like to clear up something. The Plaintiff never stated as
construed by the Court that “Thirteenth amendment to the United states constitution, the

Moroccan Treaty of Peace and Friendship 1787-1836,United Nations declarations governing

3| Page| | |
Case 1:20-cv-05574-ER Document 6 Filed 08/17/20 Page 4 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

   

human rights and the rights of indigenous people,” declarations on the use of scientific and
technological process in the interest of peace and for the benefit of mankind, “Unspecified
federal statutes, federal criminal statutes, Title 17 Copyrights law of Great Seal Zodiac
Constitution by Charles Mosley Bey” and state tort law. Plaintiff seeks damages and other relief
for the history of slavery in the United States beginning in 1619 and the resulting economic
disparity that he alleges continues until the present day. However, the structure of the
sentences constructed takes away from the substance of our claim and | don’t think that was
written by the plaintiff in error in that way.

5. But Plaintiff in error did remember saying something to this effect “ the courts federal
jurisdiction under the constitution and treaty and diversity of plaintiff national status plaintiff
argued that this issues are arising under Trademark law by which the issue of labeling and
branding lead to the trademark franchising of people of Moorish descent by conversion to
property in violation of the 5" amendment and franchised as American Commerce out as Negro
Black and Colored Slave Brand Labels by a sophisticated scientific manufacturing method of
“dehumanization” 2 that reduced their genetic situation and status from natural people to
subhuman conditions, 3 reduced their Jegal status to real property and 4 trademarked and
marketed them as slaves as a method of commerce in America .

6. The initial fraud began with a violation of Article 16 of the Moroccan Treat of Peace and
Friendship with the Moorish Empire 1786-1836 [“Not to be made Slaves” was a
“gross[infringement] violation” and it was after that event in history the Moors were labeled
black Negro and Color. However, the issue at this point rest on the proposition whether there is
a genuine link of nationality between the Moroccan Empire and the Moorish people of America
which the plaintiff in error declared beyond shadow of a doubt to be true and if we are which

there is no doubt, then the plaintiff in error in this case should be able proceed to restored to

J41 Page
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 5 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

   

the calendar so service can be processed and the defendant can address the merits of the
complaint, SLAVERY and Article 16 of the Moroccan Treaty of Peace concerning the United
States concerning the Moorish People of America.

7. One account of State history that is corroborated is recorded as a Petition that was presented
to the House from Sundry Free Moors, Subjects of the Emperor of Morocco; and residents in
this State, praying that in case they should Commit Any Fault amenable to be brought to
Justice, that they as Subjects to a Prince in Alliance with the United States of America, may be
tried under the same Laws as the Citizens of this State would be liable to be tried, and not under
the Negro Act, which was received and read. [The humble Petition of Francis, Daniel, Hammond
and Samuel, (Free Moors) in behalf of themselves and their wives Fatima, Flora, Sarah and
Clarinda, Humbly Sheweth That your Petitioners some years past had the misfortune while
fighting in the defense of their Country, to be captured with their wives and made prisoners of
War by one of the Kings of Africa. That a certain Captain Clark had them delivered to him ona
promise that they should be redeemed by the Emperor of Moroccan Ambassador then residing
in England, in order to have them returned to their own Country: Instead of which he brought
them to this State, and sold them for slaves. Since that period they have by the greatest industry
been enabled to purchase their freedom from their respective Masters: And now prayeth your
Honorable House, that as free born subjects of a Prince now in Alliance with these United
States; that they may not be considered as subject to a Law of this State (now in force) called
the negro law: but if they should unfortunately be guilty of any crime or misdemeanor against
the Laws of the Land, that they may have a just trial by a Lawful Jury. And your Petitioners as in
duty bound will ever pray.] 1 Ordered That it be referred to a Committee, the following
Gentlemen were accordingly appointed, Mr. Justice Grimke, General Pinckney & Mr. Edward

Rutledge. Mr. Edward. Rutledge reported from the Committee to whom was referred the

5|Page |
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 6 of 60
_THE HONORABLE DISTRICT JUDGE RAMOS

   

petition of the Free Moors, which he read in his place and afterwards delivered it in at the Clerks
Table where it was again read for information. Ordered That it be taken into immediate
Consideration which read through was agreed to and is as follows Viz. Report That they have
Considered the same and are of opinion that no Law of this State can in its Construction or
Operation apply to them, and that persons who were Subjects of the Emperor of Morocco
being Free in this State are not triable by the Law for the better Ordering and Governing of
Negroes and other Slaves. Resolved That this House do agree with the Report.

8. Another account of Moorish notoriety was in the House of Representative of Pennsylvania in
1933 a resolution was adopted and passed recognizing the Moorish-American Contribution into
the American life it states: In the City of Philadelphia there exists a Moorish-American Society
made up of Moors who have found here the end of their quest for a home and of the children
of those who journeyed here from the plains of Morocco. These [Moorish-Americans] have
since being here missed the use of the[ titles] and name annexations that were so familiar at
home. (Here, denotes the genuine link of the origin of a foreign State.]

9. Resolved That this House commends the Moorish-American Society of Philadelphia for the
efficient service it has rendered the Nation in bringing about a speedy and thorough
Americanization of these former Moors and that in accordance with the fullest right of
religious independence guaranteed every citizen we recognize also the right of these people
to use the name affixes El or Ali or Bey or any other prefix or suffix to which they have
heretofore been accustomed to use or which they may hereafter acquire the right to use. On
the question, Will the House Adopt the resolution?

10. It was Adopted May 4,1933. This Historical link is a genuine link to our progenitors which
cannot be refuted and these are attached records exhibited as a point of reference on a State

and City Council level which is the same with South Carolina house of Representative Sundry

6|Page |
Case 1:20-cv-05574-ER Document 6 Filed 08/17/20 Page 7 of 60
THE HONORABLE DISTRICT JUDGE RAMOS |

   

Free Moor Act, each showing remedial law for a right that already existed and not created
although lacking a platform at that time because of the various undermining schemes of
Moorish contributions was going on so that we would not know our history or nationality or
birthrights in America. likewise, Resolution 1202 (1991) Honoring the Moorish-American
Society in Philadelphia “ Whereas, The Moorish-American community recognizes assimilation as
fundamental to become full Americans, yet also seeks to maintain the flavor of their cultural
roots by the use of [titles], prefixes and suffixes which have been the [custom within this
dynamic culture for centuries], See also 1836 Treaty of Peace and Friendship, Morocco and The
United States, such history is compelling proof.

11. However, before these resolution , Our Prophet Noble Prophet Noble Drew Ali brought our
Charter, Nationality, Flag and Our Title of our Ancient forefathers the Moabites by inherited
birthright Bey and El and restored the Moors back into the Family of Nations in 1928 and the
work done was recognized and celebrated by Mayors in all the States particularly, the Mayor of
Chicago’s Proclamation Rahm Emanuel December 2011. Wigmore on Evidence secs 1587,1597
says: In the Book called the Law in the Bible there is a legal argument, and the question is
Authorship of the Pentateuch in part it states “ In the first place, it is wholly consistent with the
rules of evidence, that Moses’ title to the authorship of the first five books of the Old
Testament, established by contemporary testimony and resting secure over a lapse of centuries,
cannot be overthrown by mere negative evidence or doubt, but the burden rests upon those
asserting an adverse title to produce clear and convincing proof, before the vested right of the
ancient title will be set aside. See also Leviticus 25-10 Bible KJV; moreover, Story, J., in Morris
vs. Lessees, 7 peters, 558) Again, in accordance with the well-known rule of evidence, regarding

judicial notice of those facts of history, which have been known for centuries, that Moses was

7| Page
Case 1:20-cv-05574-ER Document 6 Filed 08/17/20 Page 8 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

   

the author of the Pentateuch, would require no evidence to establish, because it affirmed by
Holy Writ. (Wigmore, Evidence, sec. 2565)

12. Our written Constitution of proof of freedom with Nationality Card filed in the Library of
Congress under the Department of Justice Truth A-1 AA222141 by Charles Mosley Bey.in 1947
and revised in 1952 is documented proof of nationality. The federal certificate number is a valid
link to Title 22 Chapter 2 section 141 concerning the extra territorial rights the United States
possessed under the Treaty in Morocco that it relinquished in 1956 however, the extra
territorial rights of the Moorish in America was not relinquished and was vested at the repeal of
this Act, see attached document with vice President Nixon signature . Vattel_on international
law sec. 185 says : Every alliance made by a Republic is real in character, for it can only relate
to the State in it’s corporate capacity. When a Free People, a Democratic State, or an
aristocratic Republic concludes a treaty the state itself is the contracting party’ its agreements
are not terminable with the lives of those who have drawn them up when the individual
members of the body politic and of the government die and are succeeded by others’ the
State ever remains the same. Since, therefore, a treaty of this kind relates directly to the body
of the State, and Nation are always the same, whatever changes take place in the form of the
government and the treaty made with the Nation remains in force as long as the Nation exists.

13. The Court has jurisdiction in Article Ill section II which states Jurisdiction to controversies which
the United states shall be a Party to extend to controversies between two or more States
between a State and Citizens of another State between Citizens of different States between
Citizens of the same State claiming lands under Grants of different States and between a State
or the Citizens thereof , and Foreign States, Citizens or Subjects.

14. From the plaintiff corroborated evidence plaintiff believes the court made a grave error in

presuming that there is no genuine link to our Ancient forefathers as an aggregate body politic

8|Page |
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 9 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

   

and that the United States could ignore. Whether it was violated yesterday or a century ago as
long, as it is still in force in the United states they are Obligated to make good on their contract
and the Court should not think that just because it has sovereign immunity and therefore it can
violate its Obligation and violate the rights of the Moorish People spoken of in Article 16 of the
treaty of Peace and friendship. Plaintiff invokes Article VI cl 2 along with the Judiciary Act Of
1789 Section 25 with other Federal Laws and Acts of Congress where immunity is waived.

15. As Private Attorney General on behalf of The Moorish Sons and Daughters of Lights my
international Organization with its members with full standing capacity and right declare we are
descendants of the Ancient Moabites/Moroccans, namely the Moorish who are born in America
to represent our claims for the atrocities that were done the Moorish People by the United
States are not frivolous and here are some more Historical reasons why this case should be
restored to the calendar

16. July 31 2012 Congressional Record-Senate $5727 U.S.-Morocco Treaty of Peace and Friendship
where Mr. Casey extended his congratulations to the Kingdom of Morocco on its 225"
anniversary of the Peace and Friendship Treaty where he spoke before the senate he states;
Negotiations for this treaty began in1783 and the draft was signed in 1786.Future Presidents
John Adams and Thomas Jefferson were the American signatories. The treaty was then
presented to the Senate, which ratified it on July 18, 1787, making it the first treaty to receive
U.S. Senate ratification. The treaty represented the second time that Morocco and the United
States affirmed diplomatic relations between the two countries. It is also worthy of mention
that that Sultan, Mohammed Ill, was the first head of state, and Morocco the first country, to
recognize the new United States as an independent country in 1777 Most importantly, the
treaty provided for the protection of U.S. shipping vessels at a time when American merchant

ships were at risk of harassment by various European warships.

9| Page |
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 10 of 60
THE HONORABLE DISTRICT JUDGE RAMOS |

   

17. The treaty specifically stated: If any Vessel belonging to the United States shall be in any of the
Ports of His Majesty’s Dominions, or within Gunshot of his Forts, she shall he protected as much
as possible and no Vessel whatever belonging either to Moorish or Christian Powers with whom
the United States may be at War, shall be permitted to follow or engage her, as we now deem
the Citizens of America our good Friends. However, we the Moorish never consented to the
Brand Labels Negro Black and Colored by the European psychologist of the Union Society of the
48 States. This Brand Label is the Trademark fraudulently written into legislation which laid the
foundation for stolen legacy Birthright, heritage, culture and language of the Moors of America.

18. This process of false identification by fraudulent legislation has deprived the Moors of what
rightfully belongs to Us economically, socially and politically. An example of such deprivation of
right is noted in Legislative journal Resolution 75 of 1933 Mr Witkin Mr. Speaker, | desire at this
time to call up resolution 75 , resolution was read by the clerk as follows: in the house of
Representative April 17* 1933 many Sons and Daughters of that proud and handsome race
which inspired the architecture of Northern Africa and carried into Spain the influence of its
artistic temperament have become citizens of this nation establishing a genuine link outside of
the 14° amendment. See H.R. 48 Congress man William Bingham.

19. It is clear from the corroborated Resolutions passed (resolution 75 & 1202) that under the terms
of construction, the language used to describe the manner and scope of which a party has
become a citizen is clearly expressed. A law that’s publicly made attaches to a person place or
thing it was made to attach to and, anything to the contrary not mentioned in the law shall not
attach.

20. The statement made is true correct and complete to the best of my informed knowledge and as

to those matters believed to be true under the penalty of perjury. Title 28 U.S.C. 1746

10|Page | |

    

 

Messiah Ali Bey
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 11 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

   

755 White Plaints Road apt 22 J
Bronx New York 10473

646 918-2215

11|Page
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 12 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

   

Private Attorney General, Messiah Ali Bey) Case No. 20 CV 5574

Plaintiff Memorandum of Law is Support
in full Capacity, Standing & Status ) To Be Restored to the Calendar
On the behalf of the Moorish Son’s and —) and Amend the Plaintiffs Complaint
Daughters of Light International institute, )
Moorish American Society at Large )
Conscious and un-conscious in the U.S.A.)

With full legal Capacity, Standing & Status)

Plaintiff(s) )

-y- )

DONALD J. TRUMP )

D.B.A. THE UNITED STATES )
&

THE ESTATE OF )

ABRAHAM LINCOLN )

Defendant )

 

12|Page
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 13 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

 

MEMORANDUM IN SUPPORT

1. QUESTION PRESENTED: WHETHER THE PLAINTIFF CLAIMS CAN SURVIVE A DISMISSAL BECAUSE

OF PRESIDENTIAL IMMUNITY OR SOVEIGN IMMUNITY UNER THE TUCKER ACT?

YES! The Tucker Act applies where claims for money damages against the United States founded either
upon the United States Constitution or any act of Congress or any regulation of an executive
department or upon an express or implied contract with the United States 28 USC 1491, and because
the plaintiff is demanding a money mandate the District Court has jurisdiction. Plaintiff has a twofold
Money Mandate issue Where one is the violation of an Article in the Peace and Friendship Treaty with
the Empire of Morocco and the United States 1787-1836 Art 16 of which the Article demands 100
Mexican dollars and relief is under 119 P.L. 109-8 April 20,2005 ( International Obligations of the United
States), and the Other is under an Act of congress 13 amendment and the 20 sections inclusive of
Notice of Obligation from 38" congress first session bureau of the Freedman Act-Treasury Department
April 12 1864 (S. 443) and provision of HR 539,544&613 as stipulated by the 41 Congress. Courts will

take judicial notice of Acts of Congress and Public Laws.

2. QUESTION PRESNTED: IF THE UNITED STATES ENSLAVED THE MOORS OF AMERICA WOULD
THERE BE AN INFRINGED UPON THE ARTICLE OF THE TREATY OF PEACE AND FRIENDSHIP

BETWEEN THE EMPIRE OF MOROCCO AND THE UNITED STATES 1787-1836?

YES! ARTICLE 16 state the Moors are not to be made slaves and here the provisions in the article
demand monetary award of compensation reparation for the infringement on that article. ARTICLE 24
The Federal Court Will have jurisdiction for the infringement where a constitutional provision has been

violated Pursuant to the Judiciary Act of 1789 Section 25 for the validity of a right set up in it.

13|Page |

 
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 14 of 60
THE HONORABLE DISTRICT JUDGE RAMOS |

   

MEMORANMDUM IN SUPPORT FOR THE RELIEF REQUESTED

First Question Presented Plaintiff argues the position cited in the Authority of Fisher v United States
United States Court of Appeal for the Federal Circuit, march 9° 2005 02-5082 where this Court stated:

“The Tucker Act itself does not create a substantive cause of action; in order to come within the

jurisdictional reach and the waiver of the Tucker Act, a plaintiff must identify a separate source of
substantive law that creates the right to money damages. Mitchell I, 463 U.S. at 216, Testan, 424 U.S. at

398. In the parlance of Tucker Act cases, that source must be "money-mandating." See Mitchell ll, 463

 

U.S. at 217, Testan, 424 U.S. at 398.

 

Under the existing precedent of this court, the issue of whether a source is money-mandating is
addressed jn a two-step process. See Gollehon Farming v. United States, 207 F.3d 1373, 1378-80 (Fed.
Cir. 2000) (citing Banks v. Garrett, 901 F.2d 1084, 1087-88 (Fed. Cir. 1990)). As a first step, and for
purposes of satisfying the jurisdictional requirement that a money-mandating statute or regulation is
before the court, the plaintiff need only make a non-frivolous allegation that the statute or regulation may
be interpreted as money-mandating. The non-frivolous allegation satisfies the jurisdictional requirement.
if, as a second step, the issue of jurisdiction is later pressed and it is subsequently decided that the
statute or regulation is not money-mandating, then the case is dismissed for failure to state a claim upon
which relief can be granted. Plaintiff in error is aware that as stated in Harrison v United States for Dept of
Agri Civil No. 99-44-B-H United District Court for the District of Maine that Not every claim invoking the
United States Constitution, a federal statute, or a regulation is cognizable under the Tucker Act. The claim
must be one for money damages against the United States and the claimant must demonstrate that the
source of substantive law he relies upon can fairly be interpreted as mandating compensation by the
federal government for the damages sustained., see Article 16 & 24 of the Treaty of Peace and

Friendship with the Moroccan Empire and the United States 1787-1836

14 |/Page
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 15 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

 

Moreover, authority in the fisher Court Fisher v United States United States Court of Appeals for the
Federal Circuit 02-5082 satisfied two areas of immunity and the evidence fall within the statutory frame
work of the Tuckers Act to trigger restoration back on the calendar, and such sited senate and House
laws to that effect are presented for relief. The claims made here at this point are the events after the
thru scientific methods of dehumanization process and the brand label was coined and phrased and
saddled on the back of the Moors as the 3 dead badges “Black Negro and Colored”. While the other

under the Treaty was before the violated that reduced the Moorish People with a Brand Label.

The Plaintiff in error claims this violation occurred in Article 16 of the Treaty where the substantive
rights derives from and in its provision “L00 Mexican dollars” here too it is unequivocally expressed
where it states In case a war between the Parties, the Prisoners are not to be made Slaves, it is
unequivocally express what was not to happen and not implied but to be exchanged one for another ,
captain for Captain , officer for officer and one private man for another and if there shall prove a
deficiency on either side , it shall be made up by the payment of one hundred Mexican dollars for
each person wanting; and it is agreed that all Prisoner shall be exchanged in twelve months from the

time of them being taken,, and that their exchange maybe effected by a merchant or any other

erson.

Our corroborated genuine link of the Moorish People nationality triggers a determination of the
plaintiffs’ claims pursuant to section 25 of the Judiciary Act of 1789 for the historical wrongs against the

treaty of Peace that has over a 235 years being enforced in the United States.

In the case of Hauenstein v Lynham 100 U.S. 483,25 L. Ed 628,1879 LEXIS1841,Otto 483 the plaintiff in
error is saying look at these case because it present no different situation where a treaty is involved
than what is here, this Plaintiff in error in this was a Swiss citizen and heirs of the deceased sought

review of a judgment from the supreme court of appeals of the state court of Virginia that denied her

15|Page |

 
Case 1:20-cv-05574-ER Documenté6 Filed 08/17/20 Page 16 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

   

petition , the United States Supreme Court reversed the judgment and held that under a treaty between
Swiss and United States plaintiff in error were entitled to the proceeds from the sale and the fact that

the Treaty did not set a statute of limitation on the sale did not nullify that provision and further stated;

Where a treaty admits of two constructions, one restrictive as to the rights, that may be claimed under
it, and the other liberal, the latter is to be preferred. Shanks v. Dupont, 3 Pet. 242. Such is the settled
rule in this court. It was well remarked in the able opinion of the dissenting judge in the Court of
Appeals, that if this case were to be decided under the treaty of 1847, there could not be a doubt as to
the result. {n this we concur, and we think the case is equally clear under the treaty of 1850, which

governs the rights of the parties.

The provision as to time in the earlier treaty is, in effect, a statute of limitation. It applied with
Procrustean sameness in all the States and in all the cantons. In the latter treaty this limitation was
dropped, and the time was to be such "as the laws of the State or canton will permit." In other words, it
was left to the laws of the several States and cantons respectively to fix the limitation in this as in other
cases. This was consonant to the policy of out judiciary act of 1789, which gave to the State statutes of
limitation the same effect in the local courts of the United States which they had in the courts of the
States respectively that enacted them. The Procrustean uniformity prescribed by the former treaty was
thus abandoned, and it is fair to presume that the harmonious results in this respect which must
necessarily follow, everywhere within the territory covered by the treaty, both at home and abroad,
were the considerations by which those who made the change were animated. If a State or canton had
a law which imposed a limitation in this class of cases, nothing more was necessary. If it had not sucha
law, it was competent to enact one, and until one exists there can be no bar arising from the lapse of
time. A party entitled can sue whenever he chooses to do so, and he is clothed with all the rights of any

other litigant asserting a claim where there is no statute of limitation applicable to the case. This we

16|Page
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 17 of 60
THE HONORABLE DISTRICT JUDGE RAMOS |

   

understand to be the position of Virginia, and such are the legal consequences necessarily flowing from

it.

This construction of the treaty derives support from the fact that the treaty provides (sixth article) that
any controversy which may arise among the claimants to the succession, "shall be decided according to
the laws and by the judges of the country where the property is situated." Similar treaty provision are
cited in Geofroy v Riggs 133 US 258 10 S. Ct 295,33 L Ed. 642; 1890 Lexis 1907 where in this case The
nephews’ mother, who was a sister of the deceased, died prior to the death of the deceased. The
nephews sought a sale of the deceased's real property and a division of the proceeds among the parties
according to their respective rights and interests. On appeal, the Court held that the nephews, being
citizens of France, were entitled to take by inheritance an interest in the real estate in the District of
Columbia of which their uncle, a citizen of the United States, died seized. The Court construed the
Consular Convention, Feb. 23, 1853, U.S.-France, art. 7, 10 Stat. 996, to mean that in all political
communities in the United States where legislation permitted aliens to hold real estate, the disability of
Frenchmen from alienage in disposing and inheriting property, real and personal, was removed. This
construction found support in § 1 of the Act of Congress of March 3d, 1887, 24 Stat. 476, which plainly

implied that property in the District of Columbia could be acquired by aliens by inheritance.

The Court reversed the lower court's judgment and remanded the cause with directions to overrule the

demurrer of the surviving siblings.

This Courts position was It is a general principle of construction with respect to treaties that they shall
be liberally construed, so as to carry out the apparent intention of the parties to secure equality and
reciprocity between them. As they are contracts between independent nations, in their construction
words are to be taken in their ordinary meaning, as understood in the public law of nations, and not in

any artificial or special sense impressed upon them by local law, unless such restricted sense is clearly

17|Page
Case 1:20-cv-05574-ER Document 6 Filed 08/17/20 Page 18 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

   

intended. And it has been held by this court that where a treaty admits of two constructions, one
restrictive of rights that may be claimed under it and the other favorable to them, the latter is to be
preferred. Hauenstein v. Lynham, 100 U.S. 483, 487. The stipulation that the government of France in
like manner accords to the citizens of the United States the same rights within its territory in respect to
real and personal property and inheritance as are enjoyed there by its own citizens, indicates that that
government considered that similar rights were extended to its citizens within the territory of the

United States, whatever the designation given to their different political communities.

We are, therefore, of opinion that this is the meaning of the article in question -- that there shall be
reciprocity in respect to the acquisition and inheritance of property in one country by the citizens of the
other, that is, in all political communities in the United States where legislation permits aliens to hold
real estate, the disability of Frenchmen from alienage in disposing and inheriting property, real and
personal, is removed, and the same right, of disposition and inheritance of property, in France, is

accorded to citizens of the United States, as are there enjoyed by its own citizens.

in the case of Morris v Lessee 32 U.S. 554; 8 Led. 781 (1833) The court stated; Historical facts of general
and public notoriety, may indeed be proved by reputation; and that reputation may be established by
historical works of known character and accuracy. But evidence of this sort is confined in a great
measure to ancient facts which do not presuppose better evidence in existence. And where from the
nature of the transactions, or the remoteness of the period or the public and general reception of the
facts, a just foundation is laid for general confidence. See 1 Starkie’s Evidence pl. 1 sect 40 to 44,p 60 to

64;Starkie’s Evid. Pl.2 sect. 55, p180-181.

In the Moroccan Treaty of Peace we have similar language and terms of construction in its language and
it is and fair to say that those similar rights are afforded Moors under the Most Favorite Nation clause

Article 14 and Article 22 If an American Citizen shall die in our Country and no Will shall appear, the

18|Page | | |
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 19 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

   

Consul shall take possession of his effects and if there shall be no Consul, the Effects shall be deposited
in the hands of some Person worthy of Trust, until the Party shall appear who has a right to demand
them, but if the Heir to the person deceased be present, the Property shall be delivered to him without
interruption; and if a Will shall appear, the Property shall descend agreeable to that Will, as soon as the
Consul shall declare the Validity thereof. Here too in the Moroccan treaty there is no statute of
limitation as well. It is clear that the terms of construction in the treaty inclusive of the genuine link of
lineage, the violation in the Article 16 makes mandatory money payment on the United States
Obligation, plaintiff has jump that hurdle and has reached over the bar concerning anything of a

frivolous nature as state under FRCP 11 and 28 USC 1491. Unless there is evidence to the contrary.

Second Question Presented: IF THE UNITED STATES ENSLAVED THE MOORS OF AMERICA WOULD THERE
BE AN INFRINGED UPON THE ARTICLE OF THE TREATY OF PEACE AND FRIENDSHIP BETWEEN THE EMPIRE

OF MOROCCO AND THE UNITED STATES 1787-1836?

YES! ARTICLE 16 state the Moors are not to be made slaves and here the in the construction and plain
language of the article that it was strictly forbidden under the provisions and terms of construction in
the plain language of the article. The monetary demand is within the terms of the treaty, 100 Mexican
Dollars per man private therefore monetary award of compensation reparation for the infringement on
that article is mandating. ARTICLE 24 allows for the provisions for The Federal Court to have jurisdiction
for the infringement where a constitutional provision has been violated Pursuant to the Judiciary Act of
1789 Section 25. However, the plaintiff he is aware he must bring his claim within the provision of the

Act for relief.

Instead of ascertaining by allowing the plaintiffs case to be served on the defendant the court sua sponta
on its on motion determined that this claims of the Moroccan treaty, Title, Nationality and Rights invoked

by the plaintiff is frivolous and whether the claims set up in the Treaty had any validity the Honorable

19|Phge
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 20 of 60
THE HONORABLE DISTRICT JUDGE RAMOS

   

District Judge Ramos dismissed it as Frivolous in a arbitrary and capricious manner without the law in
mind citing in what was construed a background of the case Nixon v Fitzgerald, 457 U.S. 749(1982)
Consciousness v United States, Montero v Travis 171 F3d 757,760 (2"¢ Cir 1999), Neitzke v Williams 490
U.S. 319,327(1989))). For Presidential Immunity and Sovereign Immunity United States v Mitchell 445
U.S. 535,538(1980) quoting united States v Sherwood 312 U.S. 584,586(1941)FTCA 28USC1346, Neither

case construes the 25 section of the Judiciary Act of 1789 for a determination of immunity under this Act.

It appears that the court is equating plaintiffs claims to a prisoner’s case, in fact the court uses quite a few
prison cases and 42 USC 1983 on sovereign immunity grounds. The Plaintiffs claims are founded under
on an infringement upon a right conferred in the Treaty of Peace and Friendship between the Empire of
Morocco and the United States as a Moorish American and section 25 of the Judiciary Act of 1789 for
review of its validity. However, the plaintiff is not a Prisoner and the title and source of authority for the
claims raised pivots a Treaty of international weight and is not derivative of the 14° amendment
moreover, it was a grave error in the manner this court equated a prisoner complaint with a breach and
infringement of Treaty by that dehumanized and manufactured thru a forced human experiments and its’
results with a medical claim of an inmate and I’m appalled at his level of jurisprudence and how this
decision departed from settled law. The case belowis some of the background of the case that the
Honorable Ramos cites concerning Leave to amend is not required where it would be futile Curry v

Curcione Eight Amendment claims & PLRA

BACKGROUND

|. Injury and Treatment
Hill alleges that, on March 28, 2007, while confined at the Jail, he "asked to be removed from Pod Two
and placed in the block area after having been told that he would have to perform two particular cleaning

we

details, three (3) days in a row by an officer Carissa Allen."' Shortly thereafter, according to Hill, "the Pod

was ordered to lock in," and Curcione and Chawer approached his cell along with other officers and

 

20/Page
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 21 of 60
THE HONORABLE DISTRICT JUDGE RAMOS ee

   

ordered him to prepare to move. After putting on his sneakers, Hill was ordered to approach the cell door,
turn around with his back to the door, get on his knees, and put his hands behind his head. The cell door
then was opened and Hill was handcuffed. At that time, he alleges, he “was struck in the upper torso

[and] head area several times by Officer Curcione." He was then led out of his cell into the Pod B
sallyport,? where Curcione [*119] and Chawer slammed him against the wall several times. Hill says he

then began to resist the officers to prevent being forced to the floor.

With his hands cuffed behind his head and with his torso and arms strapped in by an emergency
response belt, Hill ultimately was thrown to the floor face down. He asserts that Curcione and Chawer
then "beg[a]n to tighten the handcuffs [and] bind his wrist solely as a means to cause injury." He avers
that he ceased resisting at this point. The officers then bent his legs across one another as Hill remained
face down on the floor. At that point, Sergeant Williams, the Tour Supervisor, appeared on the scene.
Curcione reported to Williams that Hill had been resistant and force was needed to subdue Hill. When Hill
said that Curcione was lying and that the officers had assaulted him, Williams purportedly instructed Hill

to "shut up.”

Hill continued to complain that his handcuffs were too tight and alleges that the "Officers put a facemask
on [him], causing his breathing to stop, while lifting him from the floor." He asserts that he then "was
carried from Pod 2 sallyport, to the elevator, and then down to isolation." Placed in an empty cell with the
handcuffs still on his wrists, Hill claims that he was not seen until the next afternoon by a nurse after
complaining to an officer in the Segregation Unit. He was seen by a physician's assistant two days after
the incident, complaining “that his hands were damaged by cuffs and [that he] suffered from extreme pain
[and] numbness caused by nerve damage." An X-ray revealed a broken bone in Hill's wrist, and a cast
was placed on the wrist on April 6, 2007, nine days after the injury occurred.

On April 19, 2007, Aikin, a Nurse Practitioner, confronted Hill with an officer's report that Hill had been
working out doing push-ups and pull-ups during recreation. Aikin, who had provided Motrin pain

medication for Hill, was told "that the officer's allegations were not exact and were an attempt to impede

 

21|Page
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 22 of 60
THE HONORABLE DISTRICT JUDGE RAMOS ee

 

     

[Hill's] endeavors in filing a law suit against [Aiken's] fellow colleagues in that [Hill] had informed him
(Officer Tim Blackley) of [Hill's] intent to do such." Hill continued to complain of pain, asserting that Motrin
was insufficient as pain medication and opined that he should have been "referred for a nerve conduction

study.

The Honorable Ramos Court made a grave error to equate Plaintiffs complaint with the medical prison
case here’s why in Plaintiffs complaint is not comparable, it states: Between 1619 - 1865 Licensed by
THE UNITED STATES, white Americans’ (1) manufactured slaves through forced human
experimentation using trade secrets to subject naturally occurring people of African descent to a scientific
manufacturing method of "Dehumanization", (2) reduced their genetic situation and status from natural
people to subhuman conditions, (3) reduced their legal status to real property and (4) trademarked and
marketed them as "Slaves", "Negros", "Niggers" and "Blacks" as a method of commerce regarded as
"American Slavery" and stole the Birthrights of the Moors of the Northern Shores of this Hemispheres

who are the direct descendants of the Moroccan Empire and referred them as Negro Black and Colored.

The first difficulty interposed against this point is, that the plaintiffs in error in Curry do not in the record
specify what parts of the constitution or act of Congress or Treaty they consider to have been overruled
by the State court, nor in terms that any parts of either were so overruled therefore is not in harmony with
the plaintiffs 25" section of the Judiciary Act, 100State at large 484 and 105 Stat at Large 487, Moroccan

United States Treaty of Peace and Friendship 1787-1836.

WHEREFORE Plaintiff Prays that the relief is requested to be restored and amend the complaint in the

interest of justice and whatever the Court deems just and proper.

 

22| Page |
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 23 of 60

 
 
 
 
  
 
  
  
 
  
 
  
 
   
 
 
 
   
  
  
 
 
  
  
 
 
 
   
  
  
   
  

Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 24 of 60

NATIONAL ARCHIVES AND RECORDS ADMINISTRATION

all to mbom these presents shall rome. Greeting:
virtue of the authority vested in me by the Archivist of the United States, I certify on his behalf,
me seal ofthe National Archives of the United States, that the attached reproduction(s) is a true and

py of documents in his custody.

 

SIGNATURE

 

 

 

 

NAME pate 7 }
TREVOR K. PLANTE 10 [#4 / 5
¥ fr

TITLE

CHIEF, ARCHIVES 7 REFERENCE SERVICES BRANC
NAME AND ADDRESS OF DEPOSITORY

 

The National Archives
Washington, D.C. 20408

 
 
 
 
   
  
 
  
   
   
   
 

 

 

 

NA FORM 140074 (10-86)

re cee apne

evn S “ ~ jens Wet wes ce proce Mefie LPL G 1 ene eer ee, ere Mid Dbggicry eh fa Lice oR ‘4
Wee « ae edd Dar esto of "Goretveiit.

Aa che

Beiter lee ele ne Pt LIK

 

  

cF Ke FOR. Mopavdl exated’ ’ Hee:

   

 

 

wwe peor ithe 'ettey gi woe ee teal: Pinte ee

2, led. AMipertee nltoe, «
“ ae
Pet ot Ces

 

   

et ples wR tate LECLE MOTTE L gece of intlee z seedless
ona gf C6 epee lrttedl., cele oe Lobe! set Ei pateTely ty acacraigg a thier wef
ny ee Sate, dpe PECKE Meteo teimng fe Geonjore Cealledt ‘eed oii
“ * RL fe % nl vee, Me agg gf ele sapege. gf ee Mea

ete EL WI Lioule Arey ( Mf AE “ ae
Le Mb ei bed evrth ent ati as wrerthylller Bil gre. ° Br cwayfistiadte Ee
Bw Gok eAarije _s & sccagy hive iHeto ihe

tate a

 

   
   
  
    
   
    
   
       

 

  

Santee eet, fete energie
Le hie ec Kat gu ue Beil aay Coe

ee te iti
. aft -%
rt LEE a PET pe OE ten cee Mb RHEE Eorora qhittuipleacd Anpedved » aan

cern Oe OL Dre. re vee etl bted, Le ALOTE oy a bsp Lettres FO Alaregpgorina 5 gaanpeatoalsnadte

  
  
   

 

oii Gy rvehe blr bape d _

 

Sts at. £2,
yng Fe Bend, Mot MBA Beis had 4

“ee a EG EG Lib. , Lobe. re
Cali ty et “yaieg Mhevavcviadt tlety Ln Me vetoes p slverdtd Borger vagy He ere
epee rare Ge L, andtet of fea sir Hie oficce “ay asegp tnera ler ty uy Btls eitadtyaliarg g wen Silt
Ly ibe: © amended eed ME riage [itil A oy He Vell paint na gilcchattatl fae 4

   

. oe ne bt
TAM 6 vier wer E dee ee ne

  
 

      

a ORTON 6
~ ¥

 

a ie ay oltre:

Denese Hove, rua patir desc
a“ a

a

 

 

Nera! enttgc 1c bs le Ma Eire gine GP tempera Bett acste Gerd a ‘ee pave gh ite dense Soul ig eotegs godt east:
Met ees Mei cttaptore .

Fiat as Rete gat Hi Las tebits ethene Aer eerie & Meith, aereges at be :
Chews Aeanuates plan cette Lee Mrthrdl cxeerrasesttte: Eephagst

at , .
CMO AM geet tel Br tewedat ented
pl OC OE aati eee ge oo

   
  
  
  

 

7 ete Ce

   
 

Meh cet iy 0 wre ea

GObE, BLE. poe toa ate fires seattle gre NG: preetivtlle™ oe Pb 2 wen dnd, ster mag ctanre re Mia 0h emecetey ies
eeectared¢ yee eiteanited dirs sf EP
ae 2 dred wtestl davivittetee River ve cept Ang haere te peer ight Bieve viedees rsp po Mind Etieg tant; Ainge batt bi vre allbicr i lonntertlttts « Wellin: ste Picsiihs ‘
ser OTE tes vennitiandl ob cue. nettles wd. ha Eevee ttt teet o VE: Byte Merce vee yi
‘ nthe, me ‘ aloe Late On Bu ice pH
uf" nediarree: wel rte Cre BE ‘Beta heisedtogete eel hen ag eed eee t Ce wbhcs “the Pane of? perce: on 2 fi eegenns et dh rpecn er Cate So tev ag PEE b. oe ae aA
Yl or Bou DA rrritier die coprediatesiiriest wee the b Bride, pestate ee aL Mae? sacs eciigel be BABE ct ota. seal a Chutes veri, Pei ly Lech voter Mee Botailiateioil,

 

      

, ney
veiled ontiliiie Cte nubile tardbrtte tet, Fe
«

 

 

 

  
  

wales, pclonlintet.
Pfeetlere - G- he bb

oY. +4 od.
Or go fvccergretlatti yy ee a Hoes eee tbe ee tete? wt tlt &

ae “el Mo OLE OM LY Gea chtie baste. POCME.

    

.

1 eee Fattias ‘eed fit BA ete ORS 0 tte WOH Aoteite Alt Ed bd A el Sheehy were add cade. eenageeg

        
 
 
  
 

ah, i AE LL ctdtel. beers OP rye

 

     
   

einelerid cites, AL ced

   

 

wit tht 60

Mereatiln he i
a 0 iit AE ik we

         
  

wel eh fon
Led aD. eA jel A

Abe rrede Agee r tel ot Huyortip 2 Ofte lindl care

7”
Cet itt gy Tit ween Albee

 

o 7 bs 4
LSE» evthadl oe Me: Enggpegias oe ena 2 ead etenet « er ive

“ aes - Be eee teen Sateen nie erie tbe tle Ad fee®

 

Cd erage” “hie Hlendinecysi treknomstl fie weno:
    
    
   
   
    
 
 
 

 

Case _1:20-cv-05574-ER. Document 6 __Filed.98/17/20.... Page. 25.

  
 
  
 
  
 
  
  

- to
7 .
le LD fides

z Wernher Hs Gb ig lie
ee sping th ab thes deine ag “

Wad

ZL We, L a He é nedtbniice vs “
sain tadboess @ ip tee elbows here snarled hb weer erisy tghl g vite ? edonadeadtiatiy cbf rtd carabrie ‘ree. eMree levied: beet LG in

Chir, 2. Hie Hig Boe ‘ -
Hee HMiticadtespTdivics stall, i . :

be " ce ‘ee oa he tite ny - oy ye o pele
; Ltt D eK on oe os Cee conigsl lay Het snaticnsetenncoe et npuiccinl Geer iy Me wHtbptide. we «a erval thlentld, cereale Gite

ze xD, ove. wtindl Me, SP, Le 2, € gt hes acie* PeadTeEev Eris. ae weeds types dtted Le sgeentlrltbe. vs .
aE MIO eriae belie . iets ”

ME “ ge Ofc t bares a, dare allroad to bbe “pe yin wi theg Zak Prengaril dave eccernn Givtoe we Cs Siyadtpe af He ha dit ick ade
‘ples wae’ a. tone e dete Hed, é eM Pek Leleexdidet orl g pve ae 4 ‘ Gre g ¢

Aas ee “ ee Me
POL CECB 1292 cabot ‘Ctéserias Mirtle eufitecs
herve + oe, te: A ee evieal divi cetitle mca yee Sersetict hcerflbcve Mid Libera sgcccerciiniip le) Mar neite saa

 

 

 

 

  

 

    

    

#,

 
 

    

 

wierd arricrin (bh

 

   

 

 

   

      

Ke bh
¢ fe arrest. ran uA y
, ie ite a "2 y “én ebhie corte Frond. ia rie (A bite Mah ree ve oie eel i ler tnieyy re Z oo feetet it ey ;
ed cactie (bi cee life OE aig intb other EF peeved. bbicarestiel Ch 5
Gabe see bccn tenia rt htt ve atiadecanLlgrt tere He ye ap ite, Lund Mes ther Oi ett wee
LE “a tity? ‘6 Bevyp ig yf We

gag al meehe HAL ES te Ht: fa niilen ey v edierine bites ened iabowncuiaturt Powe
Ahallde -wenperitls Meshes bite opt. i dbawd MienagylottlaHts tbe tee

 

Molde”

 

eee wlio evcgy eed acceso thirne a Ue. tre Sitar Lee vine eh Borer atutate att

Meat wt CM Ih eda Canty te oe . tte ete peseiccoerarth

 

   
  
 

‘ ra
ip siceateees eth anode ewe hae PAA BE ER CEE

   
 

    
 
 

 

  
   
     
 
 

Cet th itlweter BEN a _ a pe
‘ths ° *, "4 : a0 ot Plone? at ; é facta fe we, ha Hare ford nota <j digs ing hear i
wt; aad uth Diet tpy tele cCrep Axe Cain eat af ne aie Ly, + anced trvavrpa éz ee . :

  

 

nti jada lata, hee Bred agg tiediaire eyelet ties Beanies.

: *
Cette 0 CARE tae we cathe GE, OP beings eine ztreeid. a ao

weg 3
°C fete et. G. eo Oped es at aan tsps hired” eeraghne: ws foe rhe Ges c few, sever wvedl titel, te Menrene op Mhastefpottiodiert Mts arg isin neane ge canis ecdsactes
2 Asviadler wtiindl’ Maven eel ae.

OQ Aimedately ait Hasgret Biel Ve aap vernal 1 ve © 1 nad At CPE RF
ger WEL: Scie art Wi iil goa foe Grits chat pantie!” sake 2
Ca Eb cad Hh pay Cmsitece on weaile § ie sncteanl ered a
ae
PL he

delet! oe es ee

 

 

   
  

 

<

 

a HS fever, “y as sted a ee Chak
LEME REE Getty of Shes reveal ertigthard tl OS A Mill § Gor naridiy Ue Mev
ae beet wc iiery exon tsa rid e, wy eae? s 0 age

* © vonaile cenittd ae werd pretty 9 oo le. bLfptititevaga ts

 

a ‘el nt greed At HEL. CE

    
 
  
 

       

 

      

Hh wheat fiioe
2

  

athgai RAMEE 23

 

Mp eR PED .
t Fer 2 gaa: hal 0 NI rE BPO tind meth Sane ardent eed

 
    

Se ge wragennel tre wade Geat at Citigerg Wee gh ite dette thang satenttiade |

tia Be ge

  
 

 

  
 
   
    
  
  
   
      
   

 
       

    

pete eit alate ted técent te Moadalltipel oy 1 Baader tnd Celta BCCAETEAL »
a, the Boid PP sncteved ep lle tb suittal te ite Maibe oh kia Levate, Bedutbatel bar wer tte Ciily wore tithigy beg cet ars at wettet.
1 <4 at
: Se ghipecett er ae alee’ G ‘gies A atrtelat wee Carne Lineg state y Ft ba eth: ecntctey HE thet Abus ane lenn cattee, re Battal ‘naropcitistibee Bagh

  

 

   

eB erect et Ma . ibaelbe sete r
Bee binalt Att theatre tod Chipper cb cag dk. fins Ceare tent ae Lio ie eee tag tind Fit terreig(llitge.
Bory pustitisutbaril Guistaden Files 000 one He Car
(Ga

20 Bg f? gps
antl be we bath or Fh ane sys atta ‘
ae 2 Hinuitatottolel ei fardl oe vias weave co's Me nid 2 é

: me EH Mpa d 4 eect gs nate sf cayrored there

ee eave 4 4 pone.

ve
whe Pie este 4, tive etbeal eo Y ef vey Be Shek th

wy Gy egpriin T Posed Elicia

 
  
  

 

         

  

eo”

(tere rece eve Lem (Gf & Bére eret phere th bee “ +.

 

alt pp abietl yy Bete,

 

~ Mieuieet thee Beatle vetted
:

Cgiten Mid Keedl te Menlscved le & Pep: Hei weit LATED OLE MG

diniirade ‘gy CO dete .
(Lettie. Zf. He z
a Ove: @ epee f apset yt etl cate yf veal Spee “

SOLE Ola tigreGy ctl tadyptts "GOCE 004%

    
      
 

 
 
   
 

 
  

So . oo . ae ae
“Cal, CM bees cated CH tri es ein Fane afi Lap Pde abate EME ce tt ate Movele ple All Be Bethe FOE EP cana Qin gf teliped ite
: é a

 

 

py Ail ort antes ‘Aioerir o3 ont repre next of»

 
 

Cirle: MA

ee ee Burrtonnitinvte cu AO

oo

Aen titbrettbitias gietite
&

 

Sx COE, OE

 
 

ot cennd et. ey fperene Be tf

Oe five aS. ° Ghat SA fo arewhelt Ie Mayveggergy ie € Le Ahern Bott fet
; woviledlette, tae7 ty tedat wemnreatde lattit bry opr vet egy need wvedig Oe coy Mes ee

g Diarrenicey arsed uineat pele bD eictdlia weeds. és a

2
back: LHe IL a7Leely a teorrera Me Prt BS “itd Peae: cutis gu,

    

   

      
  
  
      
 
    
   
 
  
     
  

          

“e Lolo wee. eee Gene Ae pf
a

 

a nag ecieet .

rte wth th Abril ws fi incre, “8, Loge ZB,

 

   
  

 
 
 

 

    
 

lee.

‘ eg ”
od Creede Hruse thell, hae az, bverstial’s ae 4b A wenn: peywetityl her te: OO edt vee fired Hee ehitpttity 5 eae ilar rece ELV az ea peiaypen i fig rere
pee ths Leader ti Marist & Me jie: wadaes yy ! fhe Gee lett Adler etitl bE L Vertis cg ee Di eae Pecacved, Aecntipral ae Was enupoitiade
cnaege OL: sehybracre gs Gr Peasy cy oe, teat Bea Me He Libel ‘of a whe el, eegporerre yo Ce tenes Biren. Mira eters sweor eo tay ote ca!

tr th nl, baventlat Mes ? tat Bennnes thn» ‘haa teal ney
Ladi lee. L. Bien CM rca sar qed | Miptoaseredint tied ttle

 

 

  
 

: a: .
ere din Mbav ale:

Barat g(ttlea hace aston

   
   

     
 
 

   

 

 
 
    

 
 

tie. Hee ate . Tig thao ad Cees enegad id. Leete ites
Livincent erect or! ne fecry aeert ert feos tit, eg w oe Copy

t

Aiprisertielie wt hiadigatee wievag Mie He spegg jer ive : fiplvoradiicl tb aaragy Ce
‘ LE es Liane BE Bb ge own cathe vie rect nT pnvere Helles, Syn

sop ee

re” bs Gye Joe cevewtoorile ix iid

Cpradibe

   

 

 
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 26 of 60

        
   
  
 
   
  
   
  
   
  
 
 

    
   
  
  
  
   
 
  
    
  
  
 
 

 

 

sels ne atte gp xi, Me yfivaod Mrdhentl rtdheane tb sede had Citcias ip tlle ABoitlites
eee LNG PE LE a lp lett, gee gi staathe Te cannrecabedalegte. dar Me
serge Wie fray a Hearts aomateyfy Acad tlre bi técarianicttin wakes

ha 2 pit ins attowis Persia te Lette te of tet AS Bevarcdrtln Et Ls epost tearing sg og aE

id, ha He ceaibeaton ihe, brenveiadoy bavalt Sb uy vagteciidiady » aff Cad be (Heat os Gt BE ge te
e ville th oes E etevorean ste Avaleacges ttt Bh aujtiaabang Ledge Lik Corgege

 

 

Bapollcttryer Port toutlee de Meets jie gt
} 5 a (eth. tlhe. fi of Ue z eevee tose: eB bevtasisiany days Puasnys (Cxegypdiee cx gpectah ‘aby,
5 it geri ob bie tect nil GOA Leneticd tnt pcrpteal” Gyte hebrew file Varah dike dy jotead doy faraway farrty or pe tin jhe tel be.

oft Mig terete cone Tbe go My Abup loti dentis cariclctoretlh “dh he fine
o oe ley ep lad vite 2 Meee. sop east hail
2.8. Fle: Bors O iad dane ntor Lo We tay ated extledd Lins, thud ataytaris ave Ciecaict, CA tag HELA ariciforwii tly 4 jlviledrema@dy

Piflbre ple: patted a ttelis; Bad alt Pater phingtants aevel Ciecsict tall bs ecrtgslitore Art Aaaet 1, BoriitatattEiea
Brave leery on Meera aft ‘afte Lisette eitenits j o
oe ile Ge Mey 2 re Hi tree et Celt riel | ettindley prea rercite Han beatiioa li hed
igen anyjtean Retegp Meateralipationgerieleg Sets thes “i ‘yf tp Pboxreds ‘psy Meo hil thn E a 2tleits
, Eps. A de, nae Li wre Yoni titis re tend gf Tig: ee, thts aerial flee | bemnavess J
tho eo ole ileas coved e i Eicweggy a Cole putt (eiied

 

 

 

Laat SEivveet te Gee ener expt Catt Oo saret adethils Bip te dla Prvagivatics Pete ace

“Lonenee te ea Coewupnat abe ee Carles Kyevert be dlsno
“aiavveveit “

Wn eres tlle aH, Lecwatoey a evar te EE “Wy ye OIL Bien: LG

Le ay OLE aly bre end fe tuevedbd & LDircvis cert lI bEvtal ratte: cellel ort Me. ep ve

. ealbert ie a. vegetal led ee ay Htanpik eer ely fy wetestygt 1 ‘ncerde wb iediid Cortes
Z Lb ui Lei ee ng fier Fo lil ne Lyifergt. £ Panag tort Letutlcntll tht, fir et Buyer Lure Mizee

. i bueriidearredl rrareielti a ae tev} 3
LEO prea Reales fla ceturer anal cored Hb, eetintbere A ihe. Serie rel rer rent FE: veel}
RHE, temwonetes, bye cad: cf butile tpelltece fo wictie fis Hag Wee , doeceve, sp taglyfr glee Aedcevvvitionts watl ry pedit Dozarctdearid F
ohn erally eateot Mes SEES ereveeg? tiie cto

db Leh word tye owial pe tabtbtnaoray pietiens j

wnrends eytte ne nd emetic bir; ‘5
tome gee

 

 

A Li trscrersalle, for eBpargy Cit gctoonibily yetrul Lb t fife necaggy the. Hird tlthygs HL Le? Lt gee PHOMG enue ire Gg) gen at TLE ay Hee afd

Qithateds Me Mes Sits bay tect tsi, sly, He ay tarratrcaritigs le Gyn Meat tee Lee as ve es Midd. gp he ne A teat gto 4

: : Ce ci Sige eeition antl ee ae ewer Sdieantrved 4 iis Aral cf ygutat re pees rreeniyly EGG gi ere tects eee fae
my Hantonee gy, tilly BBLOPHE 2, Mahala ti the & tie gore srearal gfe Beecdh feat e Mines, cere to cmeriottbe ye ee bat gts Cavett Z MG
. te efliaibiwg tied Maticrnee hall » ta jee dhe: Bovutidre af Fivay, yd tagparvenity Gain a, kG Gieryart otter recagfiot™ CPD cuctlllvregped, fp (peta, ;

MA arid ade ‘Mere cerhice al steele Le te vecsg lenge. erotat ge righ fOr ee EZ Loy veces , He forgp rapes Buccs gare Cntr Sdricut LOE tel iy tat a

on Govern og, tile. tlie ales ete, ar oot rift hear Drrcetl oP Gye Margy” Pe
Owe LED E SE icip uatdlds LIL eP' eegliardntie sete efit PLE ED iad eat errig Gf et Lyfe BMbin Ed vee reenter bard theo Key a te atte Lap ol Lad be A bi Sp Me egy
whl Mewncet ved cand tt whl, Lael te Clitaeer Wily wreasyy Coots wacked, ariel yp der yf rcacte Bower.

 

 

o

 

 

 

E. ft wt ee “QE cnte Meaiiabiistel ts,
. Go he Pp gt Bxeadbeital ryptiat ot tril vette Beat aphamatedigar iil  cotiooe cite Bases of Clb sonar effet ciate He, ‘ Gy Lie aay 26 a
Poe ae Lj atin earn was tp tious fbr he, tbe, eae
: relet a Senthil bb tte he writin EPR, laptertiere Cofte , Cociwetees or Bb scwetiant MELD ey ln ator (er Bee Cilitarte «

   

 

 

Bical «

ss ays Did, ha EE at ane Clot cle wghort he a ee
eared to UE O teat 2 ap eee Obi eevee Hares gf ioniattiar: wor dtball ts Lisiiedd G Sawertite daisy lite /

. Fe Liyle lp buat, a, Veuve 4 seg Spain arbi
> cnn bot, aS le CO grilled. en xine vd .

£ Hav OAC tt whale ig Blume L feree. Ha tiaiigyee es Davetgracrece gf Sib rg boante LOPE a. ce28 vb Spent reed bp ites wetlinee “i pe git LOE Loft die
“nati Pig ieveth oe ete hauthiioe Job megs petbieel Oi, eel io OS a AO oat Poy OE
4 IPH Yb, A Ppoaed Lhe wide ti greene, Cnty HE , tected. ee 2 nls a Hy, byt hos [pie e. «ing ety ‘2p rae pte ‘ork Kinard ntti Ab anreyes band céustibcsdt lle

) . Pratcved Gy thik ey yey h gfe” tile es Shear ve ratge he i, oD seceyeefi ofbrcgpree ohn:
Chit 7b, Mah fe gAlate AEE ¢ AE EPO wy Bin ert yz htitiat take t COtey teretle wegyreeres A bt y He age Spent eanseeds cnr we Ht Mereegp ie vt cPE ld gy Creag
© ipl Lo vice Lk pol sxorahiach ou aa oO geedte lice Biyyone ote gh ytgyta rye TA, Ley Meee nae eopiy, eevil, eee Acer. Aion ongtccorevig Me AGpetin gE

e crag, GELB QE ae ) fii sehr . Mi
on ¢ 2 .

Vis ill: hed acnitior WE QO 4 Fae Ye, ao Aig. ways etovsptec tt oP oP Ulead ort etry test or Ciao Geist e od 7
ANG eis ME Obes hereticre Mncertiavvtct ta reel Ee Pe Ziales itl Pdi cav0al etugpteen, ral by eared wring ae bey berth or Eesha, ccs ion Eoeig

Viney Gf Fie hes Lazetle seal ibd nll these tard necde Laer tbat de tera (e + hee Memrscae cr nel E Cnt gory LHe

fra)
: . (HE8 CHE: a Mallgetiteat ME. Gus CE, eM ray es PEE Pedy Gt icewggen tig ye Leagid oret tagfle Yt gf Wax eo vor Lt Gf Caejeniee,
« pmaptber Panyfined as tH. "pee ie at id, preteen MOGI AEH copes cig AGE et “Meo Main, peoret ty Peetleriity erent, Lael sp are weit porta D tei ethene” var viet Se
tate ree of ein . .
o

 

 

ES

   

 

   

i Nantes Conte eee ez Doty? Mtg benay Hi te Aero cnalitre: eg

     

 

 

 

 

    
   

  
  

 

YW, Seb: petra ete veaitoiver fie LOE wubtee 7
wrth ME 21 Gor ex EP teansidered opp itl the Mind p
Oe itch “ fa iweb LeHiat ee we Errevecce, Hinthald hattirias é Gee ot tecosrage tbe Lio
Pearpanay Jiggs lig tls bier Chea Phtidl ol, hei. taper Hinweis be Liora, Oi cdbudeat, np fetes wet a
ao
Cliche Hatt halls fbainty vent (uaeried et br Leg taidlations Ming, Eran eS fut Cuter gy Ciketory cel UO Mb wed, Bias
ered eighraderstattises Beutiich bs Ea HBacbs, Lo eae PL Me Coan ep aphid Fed nde fon Aye. tote fe ee ee
fe Miritale Het, th, hen lef, a bade git 2 Oe BE a on Gee

- ty

 

     
   

 
  
  

 
 
 
 

A

 
  
      

 
 
  
 
 

 

 

  

 

oredr de Shy! -

OAtave. &. thee (ft

,
etatllel ovate Ati oe hart ba

ang tied here’ a 44 #
phish CL PL C1 it Atppiarctireeetts
EGG) : , .
Z
Pett bend Crider he ehocnilé, Brrurte Ebi e ethybogere tet ting Mena glib et. sealing, pe satel evel

 

    
 

Ygleagbobre, ies

 

We é Mirae ey P ser

HEE

whisk thal ington at ir @ Breet Sees vena; jive «
Oeitline: vate Misatirttips wee baste be rte ye vB
 Kbatcevves ats He ntbate: peetaatpe weawblarsy
ZL Dies arprecetde, Gabor Ope Hbre per tle
Megli foe devas evened ite
OQ Aine. H- LE BF tert att Ge 2 sna

  

pi Pacresivigb vib eo

 

 
 
 
  

 

eee, a .

 

fanbeggmag pin

j line, egfeli arid cee hep 0 MER es wt bap
i ‘ Boe toa id ested id

 
 

lave i.

    
 
  

du Mtg he oA nt, aan © Ee

Ledjaiey 2 dare thai dy Beaktt de ie beitedit's
We ata LEG Celeron (le Lived, OG ti Clas ibitgeavect Ue: oo athe
iene

npn ‘ ME LIPO: tte pbiee a reaedbtpoenle hove CB rl, POE hailey Stes, teecthvd ts Et
Lee: Wg ody t reaed ig

ye
Meatertll ches Love

: ae Bits: gy tle As DALE 4 (ye bs SPL eatetiowes Agave GY yee; Le Pay Bas Pinko
vad Ee ie Ly Msstlorres bell ¢ bite tC ait Mi Ee Petal selpveet ite ‘Hi Bor. orig pe way oy
2 dH went eerie ee tee é Mat 11l, (tedaresgp. +e tial Gib a lel eed eds
‘ Bororandl et tb rye Mad irl OP oti betl.

AE ie tt abd thereat l wtlitdes pl elcid, bee ee, f “, Mast ndor
erential Hw trl tate nee elicit ¢ bert Lard vist! POREC
ee RECT

wit, lf anes wl Oe gg ie 4

* (Pyga
. Se Oe ul. Menelt cA Ne, voce utll. Cae
or
att test non inst tte Abe preactie tle et. eee
ty! rated alle Aye i

L meh Aattlle f eivgy: eo wy yates MBE

   
 

Lee tet the. He, afer, Hille y Wlecrnig brs wea «coon hag

wens wee? nef: Belt te ee eerie

‘ ariel? Lob athe de reeeetir,

eho tp

   
   
 
   
 
  

teh ‘eeeee Her

Kenko recat ticity Lge Ae

PU td ee. et ger ih ee

 

   

   

 

rbd Date Aina anttyft ft ennted fogs
saaltetie tl ee, ange fever wi gee
e erucl pad ex i Lncnatatboayglon all je ze a Ee

; id Pesci toil flncd Livsadewti a Peg writ

ees arte bigvber thats tin tt He
wily Mare fen ges be hes CC aii

    

 
   

     
  
  
  

    

 

   
  

 
 
 
  

   
 

 

wt mn beray Guile Ly thee te Che fe cee

   
 
 
 
 

italy nap et a sila. rb ip

fm (Edy dant tte. Pn: fie dyin Ying Bevistede wliraiad deals

 
 
 

 

 

Mhrtl uta ie Buds CE ED. tie ato trove Move ed itewvsreatte the it cng Met glve anagem
peailellat canis

   
 

           
    
 
   
   
   
  
      
        
   
    
         
   
     
  
     
  
   

“uta eterttite ty wa etien Salle OG ened, bctrge: hitler cera! Dati gitt
etl? 1 CIOL e é, bp (he He b etegy EBevii ees Levili Aesipe Biltve grees
“Be, helene, A teat aver (free whit s wevccrratgpd puri DE

   

 

wecihyed & uaglleoaderltor, wats, inl > “atbiien ee te CSE vee eteecriart etlraorwesg HE

 

vertlicve blind opie st sertige at tar Girvtiain title Lave Mi ile vedied wlendey, Lyon:
penvedle tt ge iffece,t OS  alnll leadie A May Cub, w8egy edt one BF Hed EOUL tame * tO Au ‘fp bpremitly AO CEL”, Lig) te od
Poured ol iy the Hedbcs or trbetgs itt it" ? Lean’, yey Blt es Lip oreaasentey/tsntcl seul ay mre Ci. Conntittlon gf te

 

ve stei

     

   
 

 

 

ne

   

4s x
, é fe wecnstetsteit. are. egy Gf Dis. paliapea et viet Beene Se Bagel edt! Cte rb etrutgs St tt ae uy” Whe. eels (eta g aistrds
a
“be * wuky “ge pear MOE tj eerestre etn bles, Avttteds Stand Cfptearare adh, ye cate OE Meiteaucbrectaaib chore.
aoe fad Sat Ma, wr aggre tet ef Core, Cy tat: te he whorl owe Ce PvE ey pete i He ened annect Pipettes id 4 fie Lifts why enciasd HE Meat:

 
 
 
     

 

       

 

 

Harley tytecred Tn: eg itinetoey lon pleat Aafecdicr? carted Coste Gait
nye tlre whe teyfove pleated, tiger nal cndcart vga he erie Le
AK ort LO Mie LP bent AED ty He. Me & Lier

 

ont Capede reo g va the "hw
fei ol Gs We Flve hud tfveriins, peli IO Gipprorerttiecredhs arent y “is
Gy buat pediorte wel G oforrede henge ares gpfflecnsans Mig Merete 4 erg

 

 

iris wae»
witty L Httl Barve’ Looe ee Ayes ofl pred Oboe: seas iat orang Heyy os herenig der COP awd Fpl et Cit em Sg gp sep

Pw ae So al .

he Gite ve, uve blerveentitpEet do tdci e Garuscaerilbee Gitte:

rerctl gfe ww vad} Mb Sig pee teraretiin ty ee Naat fb Miitey ariel ort Lxtwag
ee

6, eel de ae Mee Goon oy ree ap, enced cen wel tis ie \ whee ead Letrewre. Ah, wees ecb fe. iene Des ee
nuedine, nel thiol Ciwvarsze sare et ob Ge pny a Viti é oe

   

BLE

 

faypbecveatitic LUA « yee ib And a

 
 
 

Wid, seer wors Latte: HEE, pnts ar case Hoe Eh .

   

 

 

ie BA Boon, ep the tibaadtes

Crrra

 

 

 

Bee Pll veden i vilgede idl re Clrelhal a get Be tected (Gt 4 aA
CL tpl a wl cavel Cy ty sian ae gf tle tl Loerles Lalotinl. Phy chendlhb prpecties Mynoere Eee a 46 6

gut Lovers etvtddl Pole ied egies

hike U1 -

AOE EN! erty peed es Paced t oe beet eye he emgage f erscays je
ae areas A hen tll ‘bho ¢ fk os oe" at OG, oo ea as
POLE « .

we

seaihiedecat, He a ie. vp gee he Lovee that 0 Ab, ave

 

 

  
  

rete

   
        

wll: eh, et “s “ Cie Curated, wei All fe pattie poe.

 

  

we, hs hard. tte Oe WAL Pte prabjflHt?’, Sette. nthe Bieri
A Arn tlihtia, det ie ree need Cet by awvtvepupvertir UAC
7 oy? a

E foun eae Cans eggs bivbor, 0 Be, Agaicratied Hos, te athlie Aevpattens cent O Oavidethe— Lt aes af mitorils

z
ete EE ts ois Cait tend bc a Cte CP Oe ir CO het OCA PR Bete OF reared ra
ft
he wlll eed, vanrseerige Meare PIG
o

 

sF
Le leer OL Ap Sot Cobo tt

 

    

aera
wan p covet g (Ft ti

    

 

OOM ta BO

 

pps siete ere edly “leg “as, an welpctietlity 4

  

etl gs “yo ag
se btdide te Ae vee My tintin a antl Habre ef wnt intin ere vetbicle, entire: todd ‘tint, bury bvierren, Capes:
wag beetle Caearl thie, thane: 2h ny! tee mepneletea bore, Kb cad ce lhe tae lla 4

  

LPL eA OD wee wees elltled Gr

hare, patties: fe

 

“ig hiygit

‘ , oe ee
ode Chtdbert eGuide, Aine bacendly Higell SE Loe henge BoRe ee bo borilwthcd be. toll cr Allen ethides

¥ 7
tive itlare arg Ce Metis Fine ther i, oA etl eth Wot. hbase wattle one Gp ioodioas

z tet ao, aoe
eeitidey Die red edt: eidove Mitt titted (vay if tee BED Pigplid eA epee pt CUE hea aw vy iiluore te ie. gun Ba
ve tthe git bade eve that Altona linseed yee) sc tate of nl catia

Ge teh Pet OE.

 

      

 

 
    
 
 

 

    

Ly

 

vycreg hizo ot, veiiad Mar yor ete arteasiveg be Miser

 
 
 
 
   

 

 
 
 

  

Hila. Z, Har.

 
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 28 of 60

 
Case 1:20-cv-05574-ER Documenté6 Filed 08/17/20 Page 29 of 60

‘United States Department of State

Treaties in Force

A List of Treaties and
Other International
Agreements of the
United States in Force
on January 1, 2012

 

U.S. Courts Library
U.S. Courthouse — Room 8138S
225 Cadman Plaza East
' Brooklyn, NY 11201

 

 
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 30 of 60

United States Department of State

Treaties in Force

A List of Treaties and
Other International _
Agreements of the
United States in Force
on January |, 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-O5624tbRin Howereett Bn kalacl0B17/20 Page 31 of 60

MOROCCO — AVIATION

Air transport agreement, with annexes.
Signed at Rabat October 10, 2001.
Entered into force August 19, 2002,

TIAS 13165.

COMMERCE
See PEACE TREATIES

CONSULS
See PEACE TREATIES

CULTURAL RELATIONS

Cultural agreement.
Signed at Washington February 10, 1967.
Entered into force February 10, 1967.
18 UST 174; TIAS 6215; 688 UNTS 149,

DEFENSE

Agreement conceming the use of certain
facilities in Morocco by the United States.
Exchange of notes at Washington May 27, 1982.
Entered into force May 27, 1982.
34 UST 1127; TIAS 10399; 1566 UNTS 139,

Agreement regarding grants under the Foreign
Assistance Act of 1961, as amended, or succes-
sor legislation, and the furnishing of defense
articles, defense services and related training,
including pursuant to the United States Interna-
tional Military Education and Training (IMET)
Program.

Exchange of notes at Rabat

July 21 and November 24, 2006.
Entered into force November 24, 2006.
NP

ECONOMIC AND TECHNICAL
COOPERATION

Agreement providing for economic, technical,
and related assistance.
Exchange of notes at Rabat April 2, 1957.
Entered into force April 2, 1957.
8 UST 459; TIAS 3799; 288 UNTS 157,

Amendment
May 19, 1958 (9 UST 923; TIAS 4054;
317 UNTS 354).

Millennium Challenge Compact, with annexes.
Signed at Washington August 31, 2007.
Entered into force September 15, 2008.
TIAS

Agency for International Development
November 7, 1975 (28 UST 537; TIAS 8464).
June 14, 1976 (28 UST 1479; TIAS 8518).

EDUCATION

Agreement establishing a Binational Commis-
sion for Educational and Cultural Exchange.
Signed at Marrakech February 12, 1982.
Entered into force May 20, 1982.
TIAS 10407; 34 UST 1180.

AMPLOYMENT

Agreement relating to the employment of
dependents of official government employees.
Exchange of notes at Rabat February 27 and
April 2, 1992.
Entered inta force April 2, 1992.
TIAS

Q

EN VIRONMENT. AL COOPERATION

Agreement for cooperation in the Global Learn-
ing and Observations to Benefit the Environ-
ment (GLOBE) Program, with appendices.
Signed at Rabat March 27, 1996.
Entered into force March 27, 1996.
TIAS 12739,

FINANCE

Agreement regarding the consolidation and
rescheduling of certain debts owed to,
guaranteed by or insured by the United States
Government and its agencies, with annexes,
Signed at Rabat December 30, 1983.
Entered into force February 10, 1984.
TIAS 11015; 2022 UNTS 73.

Agreement regarding the consolidation and
rescheduling of certain debts owed to,
guaranteed by or insured by the United States
Government and its agencies, with annexes.

Signed at Rabat December 23, 1985, and

February 13, 1986.
Entered into force January 21, 1986.
NP

Agreement regarding the consolidation and re-
scheduling of certain debts owed to, guaranteed
by, or insured by the United States Government
and its agencies, with annexes.
Signed at Rabat March 1, 1988.
Entered into force April 11, 1988.
NP

Agreement regarding the consolidation and re-
scheduling of certain debts owed to, guaranteed
by, or insured by the United States Government
and its agencies, with annexes.
Signed at Rabat August 21, 1989.
Entered into force September 25, 1989.
NP

Agreement regarding the consolidation and
rescheduling or refinancing of certain debts
owed to, guaranteed by, or insured by the United
States Government and its agencies, with
annexes,

Signed at Rabat February 14, 199].

Entered into force March 29, 1991.

NP

Agreement regarding the consolidation and
rescheduling or refinancing of certain debts
owed to, guaranteed by, or insured by the United
States Government and its agencies, with
annexes,

Signed at Rabat August 24, 1992.

Entered into force October 12, 1992.

NP

Investment incentive agreement.
Signed at Washington March 15, 1995.
Entered into force September 22, 1999.

TIAS

INTERNATIONAL CRIMINAL COURT

Agreement regarding the surrender of persons to
the Intemational Criminal Court.
Signed at New York September 24, 2003.
Entered into force November 19, 2003.
TIAS 03-1119.

Sy

MOROCCO —-SEISMIC OBSERVATIONS
INVESTMENT

Treaty concerning the encouragement and
reciprocal protection of investments, with
protocol.
Signed at Washington July 22, 1985.
Entered into force May 29, 1991.
TIAS

JUDICIAL ASSISTANCE

Convention on mutual assistance in criminal
matters.
Signed at Rabat October 17, 1983.
Entered into force June 23, 1993.
TIAS

MAPPING

Agreement conceming mapping, charting and
geodesy cooperation.
Signed at Rabat April 29, 1982.
Entered into force April 29, 1982.
34 UST-987; TIAS 10386.

Memorandum of agreement conceming
hydrographic surveys and nautical charting.
Signed at Rabat November 20, 1985.
Entered into force November 20, 1985.
TIAS 11210,

NARCOTIC DRUGS

Agreement regarding joint cooperation in
fighting against international terrorism,
organized crime, and the illicit production,
trafficking and abuse of narcotics.
Signed at Rabat February 10, 1989.
Entered into force February 10, 1989.
TIAS 12029.

PEACE CORPS

Agreement relating to the establishment of a
Peace Corps program in Morocco.
Exchange of notes at Rabat February 8 and 9, 1963.
Entered into force February 9, 1963.
23 UST 209; TIAS 7297,

Amendment
March 10, 1972 (23 UST 209; TIAS 7297),

PEACE TREATIES

Treaty of peace.*
Signed at Meccanez September 16, 1836.
Entered into force January 28, 1837.
8 Stat, 484; TS 244-2; 9 Bevans 1286.
Note

* — Extraterritorial jurisdiction in Morocco relinquished by
the United States October 6, 1956.

POSTAL MATTERS

International express mail agreement, with
detailed regulations.
Signed at Rabat and Washington March 18 and
May 11, 1988.
Entered into force June 1, 1988.
TIAS 11588.

SEISMIC OBSERVATIONS

Agreement regarding the development and
operation of a seismic monitoring station in the
Kingdom of Morocco.
Signed at Rabat December 31, 2008.
Entered into force December 31, 2008.
TIAS 08-1231,

 

94

 

 
‘of
wae

 

5/4 ER Document 6 Filed 08/17/20 Page 32 of 60

ey

LIBRARY OF CONGRESS

Office of Business Enterprises
Duplication Services Section

THIS. IS TO CERTIFY that the collections of the Library of Congress contain a publication
erititled THE PUBLIC STATUTES AT LARGE OF THE UNITED STATES OF
AMERICA, and that the attached photocopies from Volume VIII — the title page and pages
100 through 105 on which appears the TREATY OF PEACE AND FRIENDSHIP Between the
United States of America, and His Imperial. Majesty the Emperor of Morocco — are a true
representation from that work: mo

IN WITNESS WHEREOF, the seal of the Library of Congress is affixed hereto on
October 26, 2012.

      

 

AOI
Coop¢t
win Serviets, Section Head
Office of Business Enterprises
Library of Congress

 

101 Independence Avenue, SE Washington, DC 20540-4917 Tel 202.707.5650 www.loc.gov; duplicationservices@loc.gov

 

 

 
, Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 33 of 60
| BY AUTHORITY OF CONGRESS.

Public Statutes at Large
- UNITED STATES OF AMERICA,

REFERENCES T0 THE MATTER OF EACH ACT AND TO THE SUBSEQUENT ACTS
ON THE SAME SUBJECT,

AnD

COPIOUS NOTES OF THE DECISIONS

oP THE

Courts of the United States

CONSTRUING THOSE ACTS, AND UPON THE SUBJECTS OF THE LAWS.
WITH Aw |
S2DEX CO THE CONTENTS OF BACH VOLUME,
ABD &

FULL GENERAL INDEX TO THE WHOLE WORK, IN THE CONCLUDING VOLUME.

TCOLTBER WIT

She Weclacation of Enwepenvence, the Meticles of Conteveration, cub ,
the Constitution of the Sulten tates }

48D ALSO,
PARLE, IN THE LAST VOLUME, CONTAINING LIQTS OF THE ACTS RELATING TO TUB JTHICIARY,
iMPosT! AND TORHAGE, THE PURLIO LANDS, STO.
EDITED BY
RICHARD PETERS, ESQ,

COURSELLOR AT LAW,

‘Whe rights wall interest of the Waited Gates te Gee sterestyye plates from which dds wosk fs petebed, ane here recoguised,
acknowlniged, aud dectured by the publishers, asounding to tha provisions of the jotat resotution of Congress, passed March #,0648.

VOL. VIII.

BOSTON:

 
. Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 34 of 60

opt. 16, 1836.

Proclamation
of the Presidont
of the U.8.,
Jan, 30, 1837,

 

Vessels to have
passports.

Visat of vearale
at ead.

American citi-
gene and effects
to be r

TREATY WITH MOROCCO. (2)

In the name of God, the merciful and clement!

Abd
Errahman
Ibenu Kesham, eo
whom God *
exalt !

PRAIgE BE TO Gop!

This is the copy of the Treaty of Peace which we have made with
the Americans md | written in this book; affixing thereto our blessed
seal, that, with the help of God, it may remain firm forever.

Written at Meccanez, the city of Olives, on the 3d day of the month
Jumad el lahhar, in the year of the Hegira 1252. (Corresponding to
Sept. 16. A. D. 1836.)

Apr. 1, We declare that both parties have agreed that this treaty,

 

 

 

Emperor's

 

- eonsisting of twenty-five articles, shall be inserted in this book, and de-

livered to James R. Leib, agent of the United States, and now their
resident consul at Tangier, with whose approbation it has been made,
and who is duly authorized on their part, to treat with us, concerning
all the matters contained therein.

Aer, 2, If either of the parties shall be at war with any nation what-
ever, the other shall not take a commission from the enemy, nor fight
under their colors.

Arr. 3, If either of the parties shall be at war with any nation what-
ever, and take « prize belonging to that nation, and there shall be found
on board subjects or effects belonging to either of the parties, the sub-
jects shall be set at liberty, and the effects returned to the owners. And
if any goods, belonging to any nation, with whom either of the parties
shall be at war, shall be loaded on vessels belonging to the other party,
they shall pass free and unmolested, without any attempt being made to
take or detain them,

Ant. 4, A signal, or pass, shall be given to all veasels belonging to
both parties, by which they are to be known when they meet at sea;
and if the commander of a ship of war of either party shall have other
ships under his convoy, the declaration of the commander shall alone
be sufficient to exempt any of them from examination.

Ant. &. If either of the parties shall be at war, and shall meet a
vessel at sea belonging to the other, it is agreed, that if an examination
is to be made, it shall be done by sending a boat with two or three men
only: and if any gua shall be fired, and injury done, without reason, the
offending party shall make good all damages.

Agr. 6, If any Moor shall bring citizens of the United States, or
their effects, to his Majesty, the citizens shall immediately be set at
liberty, and the effects restored; and, in like manner, if any Moor, not
a subject of these dominions, shall make prize of any of the citizens

 

{s) For the treaty with Morocco of Januery 1767, see ante, page 100.

ae
, Case 1:20-cv-05574-ER Document 6 Filed 08/17/20 Page 35 of 60

TREATY WITH MOROCCO. 1836.

of America or their effects, and bring them into any of the ports of his
Majesty, they shall be immediately released, as they will then be con-
sidered as under his Majesty's protection.

Azr. 7. If any vessel of either party, shall put into a port of the
other, and have occasion for provisions or other supplies, they shall be
furnished without any interruption or molestation. «

Arr. 8. If any vessel of the United States, shall meet with a disaster
at sea, and put into one of our ports to repair, she shall be at liberty to
land and reload her cargo, without paying any duty whatever.

Ant. 9. If any vessel of the United States, shall be cast on shore on
any part of our coasts, she shall remain at the disposition of the owners,
and no one shall attempt going near her without their approbation, as
she is then considered particularly under our protection; and if any
vessel of the United States shall be forced to put into our ports by stress
of weather, or otherwise, she shall not be compelled to land her cargo,
but shall remein in tranquillity until the commander shall think proper
to proceed on his voyage.

Arr. 10, If any vessel of either of the jparties shal] have an engage-
ment with a vessel belonging to any of the Christian Powers, within
n-shot'of the forts of the other, the vessel so engaged, shall be de-

ended and protected as much as possible, yntil she is in safety: and if.
adnoon,.

any American vessel shall be cast on shore, on the const of
or any coast thereabout, the to her, shall be protected

people belonging
and assisted, until by the help of God, ‘they shall be sent to their coun-.

try. .

Aur. 11. If we shall be at war with any Christian Power, and any
of our vessels sails from the ports of the United States, no vessel belong-
ing to the enemy shall follow, until twenty-four hours after the depar-
ture of our vessels: and the same regulations shall be observed towards
ne American vessels sailing from our ports, be their enemies Moors or

istians.

Aur. 12. If any ship of war belonging to the United States, shall
put into any of our ports, she shall not be examined on any pretence
whatever, even though she should have fugitive slaves on board, nor
shall the governor or commander of the place compel them to be brought
on shore on any pretext, nor require any payment for them.

Arr, 19. If a ship of war of either party shall put into a port of the
other, and salute, it shall be returned from the fort with an equal num-
ber of guns, not more or lesa,

Arr. 14, The commerce with the United States, shall be on the same
footing as is the commerce with Spain, or as that with the most favored
nation for the time being; and their citizens shall be respected and
esteemed, and have full liberty to pass and repass our country and sea-
ports whenever they please, without interruption.

Axt. 15. Merchants of both countries shal] employ only such inter
preters, and such other persone to assist them in their business, as they
shall think proper. No commander of a vessel shall transport his car
on board another vessel; he shall not be detained in port longer than he
may think proper; and all ns employed in loading or unloading
goods, ot in any other labor whatever, shall be paid at the customary
rates, not more and not less.

Arr. 16. In case of 3 war between the parties, the prisoners are not
to be made slaves, but to be exchanged one for another, captain for cap-
tain, officer for officer, and one private man for another; and if there

485

Vessels in
to be supplied.

No duty in
case of vessele
puiting in to
repeir,

Stranded Yelle
pals to
tected. ~

Me pad ene
geged within
gunehot of forte
to bs protected,

Enemy's veae
sels not allowed
ao follow for 24
houre,

Ships of war
not to be exa-
mined in port.

Salutes to be
retarned,

American come
merce on the
most fay

footing.

Ensplopment
of interproters,
c.

Exchange of
4eg . Case 1:20-cv-05574- FR AP ENWEPHABOROCOG FBR 36 of 60

Na eompuision
an buying or
selling.

No examina
tion of goods on
board, except,

No detentios
of vessels.

Noa appeal to
arme unul refu-
eal of friendly
arrangement,

shall prove a deficieacy on either side, it ehall be made up by the pay-
ment of one hundred Mexican dollare for each person wanting. Abd
it is agreed, that all prisoners shell be exchanged in twelve months from
the time of their being taken, and that this exchange may be effected
by a merchant, or any other person, authorized by either of the parties.

Aer. 17. Merchants shall not be compelled to buy or sell any kind
of goods but such as they sball think proper: and may buy and sell all
sorts of merchandise but such as are probibited to the other Christian
nations.

Arr. 18, All goods shall be weighed end examined before they are
sent on board; and to avoid all detention of vessels, no examination
shall afterwards be made, unless it shall first be proved that contraband

have been sent on board; in which case, the persons who took
the contraband goods on board, shall be punished according to the
usage and custom of the country, and no other person whatever shall
be injured, nor shall the ship or cargo incur any penalty or damage
whatever.

Azr. 19. No vessel shall be detained in port on any pretence what-
ever, nor be obliged to take on board any article without the consent of
the commander, who shall be at full liberty to agree for the freight of
any goods he takes on board.

Agr. 20, If any of the citizens of the United States, or any persons
under their protection, shall have any dispute with each other, the

bé consul shall decide between the parties; and whenever the consul shall

require any aid, or assistance from our Government, to enforce his deoi-
sions, it shall be immediately granted to him,

Anr. 21. If a citizen of the United States should kill or wound a
Moor, or, on the contrary, if a Moor shall kill or wound a citizen of the
United States, the law of the country shall take place, and equal justice
shall be rendered, the conaul assisting at the trial; and if any delinquent
shall make his escape, the consul shall not be answerable for him in any
manner whatever.

Anr, 22. If an American citizen shall die in our country, and no
will shall appear, the consul shal} take possession of his effects; and if
there shall be no consal, the effects shall be ited in the bands of
some person worthy of trust, until the party appear who has @
right to demand them ; but if the heir to the person deceased be present,
the property shall be delivered to him without interruption; and if a
will shall appear the property shall descend agreeably to that will, as
soon as the consul shall declare the validity thereof.

Arr. 23. The consul of the United States of America, shall reside
in any seaport of our dominions that they shall think proper; and they
shall be respected, and enjoy all the privileges which the consuls of any
other uation enjoy: and if any of the citizens of the United States shall
contract any debts or engagements, the consul shall not be in any
manner accountable for them, uniess he shall have given a promise in —
writing for the payment or fulfilling thereof; without which promise in
writing, no application to him for any redress shall be made.

Arr, 24. If any differences shall arise by either party infringing on
any of the articles of thia treaty, peace and hermony shall remain not-
withstanding, in the fullest force, until a friendly application shall be
made for an arrangement; and until that application shall be rejected,
no appeal shali be made to arms. And if a war shall break out between
the parties, nine months ahall be granted to all the subjects of both
parties, to dispose of their effects and retire with their property. And
_ Case 1:20-cv-05574-ER Document 6 Filed 08/17/20 Page 37 of 60

CONVENTION WITH PERU-BOLIVIA. 1836.

it ie further declared, that whatever indulgence, in trade or otherwise,
shal! be granted to any of the Christian Powers, the citizens of the
United States shall be equally entitled to them.

Arr. 25. This treaty shail continue in force, with the help of God,
for fifty years; after the expiration of which term, the treaty shall con-
tinae to be binding on both parties, until the one shall give twelve
months’ notice to the other, of an intention to abandon it; in which
case, its operations shall cease at the end of the twelve months.

Consulate of the United States of America. }
For the Empire of Morocco.

TO ALL WHOM IT MAY CONCERN.

Be it known. Wheress the undersigned, Jamea R. Leib, « citizen
of the United States of North America, and now their resident consul
at Tangier, having been duly appointed commissioner, by letters patent,
under the signature of the President and seal of the United States of
North America, bearing date, at the city of Washington, the 4th day
of July A.D, 1835, for negotiating and concluding a treaty of peace
and friendship between the United States of N America and the
Empire of Morocco; I, therefore, James R. Leib, Commissioner as
aforesaid, do conclude the foregoing treaty and every article and clause
therein contained; reserving the same, nevertheless, for the final ratifica-
tion of the President of the United States of North America, by and
with the advice and consent of the Senate.

In testimony whereof, 1 have hereunto affixed my signature, and the
seal of this consulate, on the fet day of October, in the year of
our Lord one thousand eight hundred and thirty-six, and of the
Independence of the United States the sixty-first.

JAMES R, LEIB, (x.s.)

 

GENERAL CONVENTION OF PEACE, FRIENDSHIP,
COMMERCE, AND NAVIGATION,

Between the United States of America and the Peru-
Bolivian .Confederation.

Te United States of America and the Pern-Bolivian Confederation,
desiring to make firm and permanent the peace and friendship which
happily subsist between them, have resolved to fix, in a clear, distinct,
and positive manner, the rules which shall, in foture, be religiously
observed between the one and the other, by means of a treaty, or general
convention of peace, friendship, commerce, and navigation.

For this desirable purpose, the President of the United States of
Americe has conferred full powers on Samuel Larned, Chargé d’Af
faires of the said States, near the Government of Peru; and the
Supreme Protector of the north and south Peruvian States, President
of the Republic of Bolivia, encharged with the direction of the foreign
relations of the Pera-Bolivian Confederation, has conferred like powers
on Inhn Garcia del Bin. Minister of State in tha Nenartment of Pinanea

487

In case of war,
nine months
allowed to settla
affairs, &c.
Treaty to lest
fiity yours, dc.

Final ratifice-
tion reserved for
President U. 8.
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 38 of 60

 
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 39 of 60

Aver 8, 1864] JOURNAL OF THE SENATE, Bir

Pending debate,

The President announced that the morning hour had expired, and called
up for consideration the unfinished business of the Senate of yesterday; and

The Senate resumed the consideration of the joint resolution (3. 18) pro-
posing amendments to the Constitution of the United States; and,

On the question, Will the Senate concur in the amendment made to the
joint resolution in Committee of the Whole?

_After debate,

Qn motion by Mr. Saulebury to amend the amendment made in Committee
of the Whole, by striking out the words “ Article xiii, section 1. Neither
slavery nor Involuntary servitude, except as a punishment for crime, whereof
the party shall have been duly convicted, shallexist within the United States,
or any place subject to their jurisdiction. Section 2. Congress shall have
power to enforce this article by appropriate legislation;” and inserting, In

Heu thereof, the following:
Articre ADT.

Ssorron 1. All persons shall have the right peaceably to assemble and
worship God according to the dictates of theiz own conscience.

Sxc. 2. The use of the public press shall not be vbstrncted; but criminal
publications made in one State against the lawful institutions of another
State shall not be allowed.

Seo. 3. The right of citizens to free and lawful speech in public assem-
blics shall not be denied. Access of citizens to the ballot-box shall not be
cbstructed either by civil or military power. The military shall always be.
anbordinate to the existing judicial anthority over citizens. The privilege
of the writ of habeas corpus shall never be suspended in the presence of the
judicial authority.

Sec. 4. The militia of a State or of the United States shall not be em-
ployed to invade the lawful rights of the people of any of the several
States; bunt the United States shall not be hereby deprived of the right and
power to defend and protect ils property and rights within the limits of any
of the States.

Sec. 5. Persons held to service or labor for life, in auy State under the
laws thereof, may be taken into any Territory of the United States south of
north latitude 36° 80/, and the right to such service or Isbor shall not be
impaired thereby, aud the Territorial legislature thereof shall have the ex-
clusive right to make and shall make all needful rules and regulations for
the protection of such right, and also fur the protection of such persons;
but Congress or any Territorial legislature shall not have power to impair
or abolish such right of service in the said Territory while in a Territorial
condition without the consent of all the States south of said latitude which
maintain such service.

Sec. 6. Involuutary servitude, except for crime, shall not be permanently
established within the District set apart for the seat of government of the
United States; but the right of sojourn in such District with persons held
to service or labor for life shall not be denied.

Sec. 7. When any Territory of the United States south of north latitude ,
86° 80’ shall have a population equal to the ratio of representation for one
member of Congress, and the people thereof shall have formed a constite-
tion for a republican form of government, it shall be admitted as a State
into the Union, on an equal footing with the other States; and the people
may in such constitution cither prohibit or sustain the right to involuntary
labor or service, and alter or amend the constitution at their will. .

Sec. &. The present right of representation in section two, article one, of this
Constitution shall not be altered without the consent of all the Statss maintain-
ing the zight to involuntary service or labor south of latitude 86° 30/ but

K

WX.) 4

2,
A & Crd .

7
ptt,

Case 1:20-cv-05574-ER Document 6 Filed 08/17/20 Page 40 of 60

B12 -
JOURNAT

any State son h Sltution or itg
ae of : amendment,
tary servitnde at ite ost of said latitude 36° ape onstrued 40 deprive
ORT,

Shing involun.

OF THE SENATE

*

lence, when called upon by any State,
four, off this Constitution

Eo. 10. No State shall pass any law in any way in ‘ing with or
structing the recovery of fugitives from justine, on from inbe. want OF abe
o any law of Congress made under article four, section two, of this Consti-
ution; and gil laws in violation of this section my, on complaint made by--
a _Povaon or State, be declared void by the Supreme Court of the United

Sec. 11. As a right of comity between the sevoral States south j
36° 80’ the right of transit with persons beld to involuntary labor or ‘er
vice from one State to another shall not be obstructed, bat such persons
shall not be brought into the States north of said latitude.

Sec, 12. The traffic in slaves with Africa is hereby forever prohibited on
pain of death and the forfeiture of all the rights and property of persons
engaged thercin ; and the descendants of Africans shall not be citizens.

Sc, 15. Alleged fugitives from labor or service, on request, shall have a
trial by jury before being returned.

Seo. 14. All alleged fugitives charged with crime committed in violation
of the laws of a State shall have the right of trial by jury, and if such
person claims to be a citizen of another State, shall have a right of appeal
or of & writ of error to the Supreme Court of the United States.

Sec. 15. All acts of any inhabitant of the United States tending to incite
porsons held to service or labor to insurrection or acts of domestic violence,
or to alscond, are hereby prohibited and declared to be a penal offence, and
all the courte of the United States shall be open to suppress and punish

such offences at the suit of any citizen of the United States or the suit of
any State.

Sac. 16. All conspiracies in any State to interfere with lawfal rights in
any other State or against the United States shall be suppressed; and no

State vr the people theracf shall withdraw from this Union without the con--~

sent of three-fonrths of all the States, expressed by an amendment pro-
posed and ratified in the manner provided in article five of the Constitutign.
Sec, 17. Whenever any State wherein involuntary servitude is recog
nized or alowed shell propose to abolish such servitude, and shell apply-
for pecuniary assistance therein, the Congress may in its "discretion grant
such relief, not exeeeding oge hundred dollars for_cach person liberates
but Congress shall not propose sach abolishment or relief to any State, a
Congress may assist free persons of African descent to emigrate an
eivilize Africa.
Sev, 18. Duties on imports may be imposed for revenue, but shall not be
I r prohibitory in amount,
oe eo. 12. “When alt of the several States shall have abolished slavery, then
and thereafter slavery or involuntary servitude, except as « punishment for
crime, shall never be established or tolerated in any of the States or Terri-
tories of the United States, and they shall be forever free. ;
Sec. 20. The provisions of this article relating to involuntary labor or
servitude shall not be altered without the consent of all the States main-

taining such servitude:

  
 
 

   

 

men
se dems

[Aren. 8, 1864 .

 

   
     
Voss
ees.

 

Case 1:20-cv-05574-ER Document 6 Filed 08/17/20 ‘Page 41 of 60

Apri, 11, 1864, ] JOURNAL OF THE SENATE, 313
: —™y
It was determined in the negative. ~
On the question to concur in the amendment made in Committee of the Whole,
lt was determined in the affirmative.
No further amendment being’ made to the joint resolution,
Ordered, That it be engrossed and read a third time,

 

The said resolntion was read the third time.
On the question, Shall the joint resointion pass ?

Tt was determined in the affirmative, { xo Teeter eres wee eee aes 88
On motion by Mr. Powell,

The yeas and nays being desired by one fifth of the senators present,

Those who voted in the affirmative are,

Messrs. Anthony, Brown, Chandler, Clark, Collamer, Conness, Cowan,
Dixon, Doolittle, Fessenden, Foot, Foster, Grimes, Hale, Harding, Harlan,
Harris, Henderson, Toward, Howe, Johnson, Lanc of Tndiana, Lane of Kan-
sas, Morgan, Morrill, Nesmith, Pomeroy, Ramsey, Sherman, Sprague, Sum-
ner, Ten Eyck, Trumbull, Van Winkle, Wade, Wilkinson, Willey, Wilson.

Those who voted in the negative are,

Messrs. Davis, Hendricks, McDongall, Powell, Riddle, Saulsbury.

So it was Resolved, (two-thirds of the senators present concurring,) That
the joint resolution pass.

~——_-—S>_- On motion, the title was amended to read: A. joint resolution. submitting
~ to the legislatures of the soveral States a proposition to amend the Consti-

tution of the United States,

Ordered, That the Secretary request the concurrence of the House of Rep-
resentatives therein.

Mr. Doolittle presented a memorial of the legislature of Wisconsin, pray-
ing the passage of an act for the issue of patents to lands purchased of the

. Stockbridge Indians, in conformity with an act approved March 8, 1843,

and recommending the sale of all wasold lands of the Stockbridge reserva-

tions, and that the price be fixed at one dollar and twenty-five cents per

acre; which was referred to the Committec on Indian Affairs. .
On motion by Mr. Morrill,

Ordered, That the Committee on Claims be discharged from the farther
consideration of the memorial of certain contractors fur, and builders of,
side-wheel gunboats, known as “doublo-enders,” for an additional allowance
on their contracts, and that it be reforred to the Committee on Naval Affairs.

The Vice-President sisued the enrolled bills, (8. 79, S. 82, S. 155, 8. 168,
EL RB. ¢. 0. 114, Tf RB. Of G. 115, H.R. O. ©. 116, H.R. 809, and H.R. 373, )
last reported to have been examined, and they were delivered to the com-
mittee to be presented to the President of the United States.

On motion by Mr, Grimes,
Ordered, That when the Senate adjourn, it be to Monday next; and
.On motion by Mr. Lane, of Indiana,
The Senate adjourned,

MONDAY, Apri. 11, 1864,

The Vice-Presidcat being abscut, the Secretary called the Senate to order

and read the following letter ;
Vice-Presipenr’s Onanser,
Washington, April 9, 1864.

Sik: I shall be absent from the city on Monday next. Please communi-
cate information of this fact to the Senate on Monday morning.

3% Fe . p 1
Yours, very respectfully, FL HAMLIN.
Hon. J. W. Forney, Secretary of the Senate.
Case 1:20:¢V-05574-ER- Document.6 “Filed-08/17/20 Page 42 0f 60 221+.

Jan, 31; 1865] - HOUSE -Or-RuPIMbiNdATIVED.

Mr. John ft. Beer ie aoe? Mite Pili Jobnsen 37, © MAPS

Seseph K. Edgerton. . Wiliam Johnson... - Joba sOiNeill<‘:-. ;
Ghariés A. Blgridge “Mart Kalbfieisch. -~ ° Gearze. Be Pendle
Witlnm ©, Bingk sc Byencis Kernan _
John Gauson '. Anthony Ix Knapp
Genry Grider "Joh Law. 7 - F.Baddalt .
Withum A. Hall, -  . Alexander Long - James.0, Robinsor
Aaron Harding ,- . Robert Mallory” Lewis Wi Boss ’-
Henry W. Barrington William H. Bier... John’ G@. Scott -
Benjamin G; Baris,  - Jemes-R. Morris William G:-Bieelé
Charles M, Haris Wilham RB. Morrison Jéhn-D, Stiles
Wilttum 8. Roliagn .-:- Be ~ .
Those who: voted in. the negative, are— a
Mr.John B. Alley =. Mr. Benry'6. Deming Mr. Austin A. King
Wiliam B. Alison Nathon’ &, Dixon Samuel-Kaox
Oakes Amep ‘Ignatus Donnelly, DeWitt C, Littlejohn
Lucien Anderson “* dobn. F. Dilaes , Benjamin F: Loan
isaac NL Arnold Ebenezer Dameont, Joba W. Longyear
James M. Ashtey Ephraim RB. Bektey James M, Marvin
Joseph Baily |, Thomas D. Elist |. Archibald McAllister
Augustus GO. Baldwin Jdbn B. Farnsivorih John R.MeBride
Johan D. Balivin Augustus Frank. - Joseph Ws MeGlure
Portus Baxter - James A. Garfield Walter D. Melndoe
fernando ©) beaman Daniel W, Gooch Samuel 8. Miller
James G, Blaine Josiah B.-Grinnell James K.. Moorhead
Jacob B. Binir John A, Griswold Justi. S. Morvitt
Henry T. Blow James T. Hale Haniel &
George §. Bontwell &neon Herrick Amos Myers -.
Bempronius:H. Boyd William Bighy Geonnrd Myers
Augustus Brandegee Samuel Hooper Jesse ©. Norton
Joba M. Braomali Giles W. Hotchkiss Moses B, Odell
VWittiam G. Brown Asahel W. Hubbard Gharies O'Neil!
Ambrose W. Clark John H. Buoband GSodlove S, Orth
Freeman Chirke Calvin T. Hulburd James W, Patterson
4m Gubb: bon G. Ingorsall Siduey Perham
Alexander BL Goffrouh Thomas A. Jenekes Frederick A. Pike
Comelius Cote George W. Jolian Theodore M. Pomeroy
John A. J. Creswell Jobn A. Kazeon Hiram Price
Henry Winter Davis William D. Kelley William H. Randntt
Thomas T. Davis Francis W. Kellogg Alexander H, Rice
Henry L. Dawes Orlando Kellogg Jobu H. Rice:

Those not voting are—

Myr. James EB, Enalish
Wella A. Barchins
Jease Lazear
Praneis 0. Le Blond

Mr. Baniel Marey
James F. MeBawell
Johu F, McKinney
George Middleton

 

My. Bonter 4. Neleon
William Radford
Andrew J. Rogers

169
_ Mr. Myer Strouse
John PT. Braart
Lorenzo D, BM, Sweat

Dd it Towrisend
Wills, Wadowortb
lijah “Ward
Obikon 4. White
Joseph W. Whire
~ Charles MH. Wintel
” Benjarhin Wood
Fernanda Wood.

Mr, Edward E Rollins.
dames 8. Rolling,»
Gtennl Ws Seotialt
Thomas 8. Shaanon
Sthamer €. Bloan ~
Green QlsyBmith -
poe : pe funitier:

WS iy Rg
John E. Stare .
Thaddeus Stevens
M. Russet Pheyer ,
Francis Thomas -
Beary WeTracy |
Ghazies Upson. .
RB. B. Yan Veikenburgh
Eiliha 8. Washburne
Wiliam B. Washbum
Edwin O. Webster
Ezra Wheeler
Thomas Williams
A. Oarter Wilder
James P. Wilson
Wiliam Windom
Fredck E. Woodbridge
Henry G, Worthington
George fI. Yeaman.

Mr, John B, Stele
Daniel W. YVoorhess
Kellian ¥. Whaley,

So the House refused to lay the motion to reconsider on the table.

‘The question then-reoutring on the dema
seconded and the main question ordered a 2
the said joitit resolution was rejected be reconsidered 2
Yeas..--.- Lee
And if was decided in the affirmative, Nays... -. a
The yeas and nays being des
Those who voted in the affir

Mr. John B. Alley
With 8. Aitison
Cakes Ames)
Lucien Anderson
isane Ny Arguirt
James M. Ashtev
Joseph Baity!

John BD Batdavin
Portas Baxter
Fernando 0. Beanan
James G. Blning
Jacob B. Blair
Renry 'P, Blow
George 5. Boxtwelt
Sempronius H. Boyd
Augustus Brandegée
Jotn M. Brogmat!
Wittau G. Brown
Ambrose W. Glark
EPreaman Clarke
Amasa Gebb |

nd for thé prévious question, it was
nd put, viz :: Shall the v

ote by which

f
we wwe wre vee

Not voting...-..2.-........ 18

Mr, Alexander. Coffrouh Mr. Anson Hersek’

Cornetius Vole
dolm A... Ureswelt
Henry Winter Davis
Thomas %. Davis
Henry L. Dawes
Henry ©. Deming
Nathan FE. Dixon
Ignatins Donnelly
Jobn F. Driggs
Ebenezer Dumony
Ephraim E. Bekiey
Thomas D. Eliot
James 3. Engiish
Jobn &. Faruswornh
Augastus Prank
James A. Garfield
Danie! WW. Gooch
Josiah 8. Grinnell
John A. Griswolg
dames T, Hale

Witiam Higby’
Samnel Hooper
Giles W. Howhtiss
Asahel W. Hubbard
dJobn 4. Hubbard
Galvin T, Bulbard
hon GC, Ingersoll
Thomas A. Jenckes
George W. Jwian
John A, Kasson
Wiliam D, Kelley
Francis W. Kellogg
Onlande Kellogs
Austin A. King |
Sarmuel Knox
DeWitt C. Litlejahn
Benjamin FP, Loan
dobn W. Longyear
James MM, Marvin
Archibald McAllister

ived by one-fifth of the members present,
mative are—

Mr. John BR. McBride
Joseph W. Mevlurg
Walter 1), Moindos
Samuel BF. Miller
James K. Moorhend —
dustin S. Mforrill
Daniol Morris
Amos Myers
Leonard Myers
Jesse O. Norton
Moses F. Odell
Charles ONeill -
Godlove 3. Orth
James VW". Patterson
SidneyPerham |.
Frederick AJ Pike
Theodore M. Pomeroy
Bivam Price .
William B. Randall
Alexander Hi. Riee
JohnH. Rice -
Case 1:20-cv-05574-ER ‘Document 6 . Filed 08/17/20 Page 43 of 60

 

i7O- “ - JOURNAL OF THE © [Jan. 31; 1866,
_ ‘ f Rollins” Mr. Neihas . Sinithers We. Chores Unzon" Afr. Thomas Willan

Mr anes ea Mr Barer ‘epaltiag _ BR. B,- Yan Vatkenturgis A. Garter Wider
Sobert G, Schenck John #. Stare. Euibu B. Vrashburne James F, Wilson
Glennl W- Sebteld Thaddeus Stevens: Wiliam B. Washburn William Windom
Thomas'B; Shannon . Russell Theyer * Edwin 5. Webster . Fred’ck B, Woodbridge
Tuhamar C. Stoah Frantis Thames Keltian ¥, Whaley Henry &. Worthington
Green Clay Smith Henry W. ‘Eracy- - Bara Wheeler George H. Yeaman.

Those who voted in the negative are-— .

Mr. Jomes 0, Allen Mr, William B. Fioek Mr. John Law Mfr. Jobn &, Scart
William: de Rien Joha Ganson Alexander Long Wittiazne G. Steele
Sydenham B. Ancona Henry.Grides Robest Maltory John DB. Silles
George Bliss . ° William A. Waly Wiliam 8. Milter Myer Strouse
Janes Brooks x, Aaron Harding. James R. Mortis john T. Stuart
James.8; Brown © 8 - = Henry W. Harrington Williaa B. Morsison Lorenzo D, M. Sweat
John W. Qhanter - Benjamin G. Haris Warren P. Noble Dwight Townsend
Bratus J, Clay - ’ Chatlea M. Harrie John ONeill Wiliam BH. Wadeworth
Samuel §. Cox Wittain S. Holman a H, Pendleton Hlijah Ward

James A. Oravens Phitip Johnson Wehemiah Perry Ohbitton A. White
gobrn Le een Wilt Johngon dobn V- B. Pragn Joseph W. White
Charigs Denison Martin Kathilsiseh Samuel J. Randall Charles H. Wintield
John R. Eden" - Vrancis Kernen James ©. Robinson Benjamin Wood
Joseph Ki, Edgerton. Anthony L. Kaspp Lewis W. Ross Fernanda Woeaij.
Oharles A. Madridge a
Those not voting are—

Mr. Augustus C. Baldwin Mr. Daniel Marey Bir 8 Middleton

Aly. Andrew J, Rogers
Jobn B. Steele
Baniel W. Voorhees,

Wells 4. Hutchins
desse Lagear
Francie Q. Le Biond

James FP. MeDowell

Homer A. Nelson
Joba PF. Melinney

Wittiam Radford

So the motion to reconsider was agreed to. |
The question. again recirring on the passage of the said joing resolution,
Mr. Ashley: moved the previous tion; which was seeonded and the
main question ordered and put, viz; 8 the joint resolution pass ?
we . (nf)
And it ‘was-decided in the affirmative, }Neys....:. .__. ee tee eee , 56
a | CNot voting .......--....-.. 8
Two-thirds voting in favor thereof. .
‘The yeas and nays being desired by one-fifth of the members present,
‘Those who voted in the affirmative are — -

Bir. John B. Adley

a Mr. Ignatins Donnelly Mr, Samuel Knox . Mr. James S. Rotling
William 6, Allison ohn FB. Dri DeWheo. Lintejonn Kobert ©. Schenelr
Oakes Ames Bhesnezer Dumont Benjamin F. Loan Genni W. Seafield
Lucien Anderson Epitrain R. Bekley Jobn W. Longyear Thomas B, Shannon
Isuae N. Arnold ‘Thomas 0. Eliot James a1. Marvin ithamas ©. Blozn
James M. Ashley dames 5, English Archibald McAllister Green Clay Smith
Jozeph Bail Jonn-#, Farnsworth  . Joim B. MeBzide Nathaniel B. Smithers
Augustus 0. Baldwin Augustus Frank daseph W, MeOlurg Rufue P. Spatding
John DB. Baldwin John Ganson" - Walter Db. MeIndoe John B. Starr .
Portus Baxter James A. Garfield *Samact FP. Miter Sohn B. Steele
Femminda'C, Beainnan Daniel W. Gonch James K. Moorhead Thaddeus Rtevens
Samed G. Blaine Josish B.Grimmelt = — Jnstin 8. Morrifi i. Russell Thayer
Jaeok B. Bidz, - Jolin. 4. Grisivold Dantel Morris Francis Thomas
Hentyt!, Blow James Tf, Hele fnos Myers’ Benry W, Tracy
George-S. Boutwell Anson Herrick Leonard Myers Chartes Upson
Sempron H.-Boyd William Higby Homer 4. Neilson &. B. Yan Yalkenburgh
Augustis Brandeme Samuel Robper Jeane O. Norton Elihu B. Washburne

Sonya Broowny Gites W. Hotchkiss Moses F. Odell “i itiam B. Washburn
Witisn. Gr Brown Asthel W. Hubbard Charles O'Neil Edwin H, Webster
Avabrdse geek Joby-B. Habbard Godlovs 8 Orth Kellian V. Whaley
Breemgn Clarke Calvin T, Hulburd James W, Patterson Bara Wheeler

- Atadae- Copy" Wells A. Hutchins Sidney Perham Thomas Willams
AjexsiiderH. Goffroth Ebon C.. lngergel! Brederick A. Pike A, Sarter Wilder

 Contielltts Oole * Thothns A.’ Fenekes Theodore M.Pomeroy James F Wilson
Jobn AvS. Créswett Géorge W. Julian. Hiram ‘Price, Wittiam Windom
Heary Winter Davis John A. Kessou William Sadford BreWek B Wuodbridge
Thomash, Davis, Willtam’ D. Ketley William. &. Radel Henry G Worthington
Beniy bh: Dawes - Francis W. Kelloge Alexander Hs Bine George H. Veaman,
Henry, Dering . Orlando Kellogg". Jolin B.Rite and Schuyler Oolfaz,
axfina: Py Diz wt Aas A. King’ Edgard 8, Rollins Speaker.
‘Those who:voted in the negative are—
Mr.James OQ. Allen ° Mir, James Brooks Mr-Banyel §.Gox - Me. John R. Eden
- Willan J. Alter - “" Gaier So Biiwn = t: Ines A, Cravens Joseph ie Bdgerton

Sydenham B. Micona | Jab. Chatilex Joba b. Dawson Charles A. Eldddge

George Bliss © * Brotus 3. Olay: Charles Denison William EB, Finek

 
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 44 of 60

 
Case 1:20-cv-05574-ER Document 6: Filed 08/17/20 Page 45 of 60

UBILY UON euyap padyjay sey spe uy pus aimnqooqyyo.re
‘Aydosojtyd url aouanyur esoym ain}jnd = yusUE

pus pnoid & wo [ley om ‘suUBITIEUTY aseyy, ‘SVIYGH MA

pus ‘spuno1yoeq [eIBl pus

JeInyz[No ‘sno stat ‘OTUY4e Jo WWUUBUT ]][B Woy suBdLIaUTY Jo

AjlUre] LesIB] SYR OFUL USTFBIiUiisse Tieyy 1oj Aresse7eu os

Aogi0wap pus wopesay jo sajdrioutd o dope Ajrpee.r
ul 3 poycope Alt

sey AZUNUIUIOS UBOLIOUTY-YsLIooR] oul, ‘SVHHTHM

PUE ‘oo2ozey] jo sureyd
}lesap ay} Wor e1ey peAsu.mofl Asyy se UsIp[IO sey} 10]
dANzNJ 197YSLIq PUB ay] 1a}3eq B IQINOs eABY OFM BOOP

jo dn epeul Aqrunumumoo eztA Zuratrg3 @ st eTqdjeperryg

oc

jo AqeisoH UssMeUTy-Ysiicopy sy, “sVITHMY
erqdjepejigg je Ayeioeg weolreury-ysLicopy 3t4 SULIOUOL

Bares) eos st

NWULLET IOotd

(ZOZi “ON UORNjosey)

 

VIHd TaGV Tid
‘TIVH ALIO ‘COP WOOU
MaHTO AGTHS FHL dO BOW

yYow3wr 7, e-/ +

VINdTaaV Tid 40 ALIO FHL AO TIONNOO

 

N3HOO AIAVG
Aq peonponuy

wouNneyD AyD JO juepiseig

 

“LEGGE “Sequie;des fo Asp Yyjemi au)
uo BIydjepeliyc! JOANO ey) jo ouNoD ey Aq paidope uoNnjosey
feuiBio ey) jo Fdoo euoo pue end) B Si SIU) (NOLLVOISILUSO
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 46 of 60

 
 

 

 
 

 

 

 

 

 
 

 

 
EONS

 

 

 

 

 
 

 

 

+
a
3
cal
© ots
!
NS
3:
SS
g

|
|

aS

Aone

a,

me aie
We

Lt
na)

\f

ADE AT

Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 51 of 60

Salvation

~@he Sonrish.

 

 

SATA ASAT
a

Unity

0

cience Tenple

OF AMERICA

The Divine Constitution and By-Laws

ACT 1—The Grand Sheik and the chair-
man of the Moorish Science Temple of
America is in power to make law and en-
force laws with the assistance of the Pro-
phet and the Grand Body of the Moorish
Science Temple of America. The assistant
Grand Sheik is to assist the Grand Sheik
in all affairs if he lives according to Love,
Truth, Peace, Freedom and Justice, and it
is known before the members of the Moor-
ish Science Temple of America.

ACT 2.—All meetings are to be opened
and closed promptly according to the circle

seven’ and Love; Truth, Peace; Freedom -

and Justice. Friday is our Holy Day of rest,
because on a Friday the first man was
formed in flesh and on a Friday the first
man departed out of flesh and ascended
unto his father God Allah, for that cause
Friday is the Holy Day for all Moslems all
over the world.

ACT 3.—Love, Truth, Peace, Freedom
and Justice must be proclaimed and prac-
tised by all members of the Moorish Sci-
ence Temple of America. No member is to
put in danger or accuse falsely his brother
or sister on any occasion at all that may
harm his brother or sister, because Allah
is Love.

ACT 4.—All members must preserve
these Holy and Divine laws, and all mem-
bers must obey the laws of the government,
because by being a Moorish American, you
are a part and partial of the government,
and. must live the life accordingly.

ACT 5.—This organization of the Moor
ish Science Temple of America is not to
cause any confusion or to overthrow the
laws and constitution of the said govern-
ment but to obey hereby. ‘

Allah the Father of the universe,
Justice. Allah is my protector, my gui
his Holy Prophet Drew Ali. “Amen.”

 

NOBLE DREW ALI

MOORISH AMERICAN FRAYER
the Father of Love, Truth, Peace, Freedom and
de and my salvation by night and by day thru

 

ACT 6.—With us all members must pro-
claim their nationality and we are teaching
our people their nationality and their
Divine Creed that they may know that they
are a part and a partial of this said govern-
ment, and know that they are not Negroes,
Colored Folks, Black People or Ethiopians,
because these names were given to slaves
by slave holders in 1779 and lasted until
1865 during the time of slavery, but this is
a new era of time now, and all men now
must proclaim their free national name to
be recognized by the government in which
they live and the nations of the earth, this
is the reason why Allah the Great God of
the universe ordained Noble Drew Ali, the
Prophet to-.redeem his people from their
sinful ways. The Moorish Americans are
the descendants of the ancient Moabites
whom inhabited the North Western and
South Western shores of Africa.

ACT 7.—All members must promptly
attend their meetings and become a part
and a partial of all uplifting acts of the
Moorish Science Temple of America, Mem-
bers must pay their dues and keep in line
with all necessities of the Moorish Science
Temple of America, then you are entitled to
the name of, “Faithful”. Husband, you
must support your wife and children; wife
you must obey your husband and take care

“tof your children and look after the duties

of your household. Sons and daughters
must obey father and mother and be indus-
trious and become a part of the uplifting
of fallen humanity. All Moorish Americans
must keep their hearts and minds pure
with love, and their bodies clean with wa-
ter. This Divine Covenant is from your
Holy Prophet Noble Drew Ali, thru the ©
guidance of his Father God Allah.

THE MOORISH SCIENCE TEMPLE OF AMERICA

Home Office: 48 Inches Street

Mt. Clemens, Michigan

Tsp FE Ds

Ke

Aly

4

AE MBN seh, bid

ae,

EID

has
{ Sa

Cae

'

4

SAN

“i

TE

Red
LY a ies

S

&

 

PRAT ITT

EN EBLE

ch

Cri

Tar

Cre

AD TB

5

 

© IU)

bi DBL NX Fast 7

Ota

PEO
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 52 of 60

 
 

 

WHEREAS,

WHEREAS,

WHEREAS,

WHEREAS,

WHEREAS,

WHEREAS,

 

 

PROCLAMATION

Moorish Americans ate the descendants of the ancient Moabites, Hamatites, and
Canaanites who were permitted by the Old Pharaohs of Kemet to ctoss from
Kast Africa and later formed kingdoms extending from the northwestern and

southwestern shores of Africa, the Atlantic Islands onto the ptesent day
Continental Americas; AND

the native Moorish Peoples of the Americas are now united in order to again link
themselves with the family of nations; AND

the Moorish Americans have formed a soveteign Theocratic Government guided
by the principles of love, truth, peace, freedom, and justice through virtue of the
universal right to self-determination as well as with the Declaration on the Rights
of Indigenous Peoples guaranteed in the Charter of the United Nations; AND

on January 8, 1886, Noble Drew Ali was born in the State of North Carolina and
destined to become the first Patriot of the Moorish American People; AND

in 1912, Noble Dtew Ali was anointed as El Hajj Sharif Abdul Ali by the heads of
Egypt and the Holy City of Mecca to tretutn to the United States as the Last

Prophet and Founding Father of the newly tisen Nation of Moorish Americans;
AND |

as a tesult of the Congressional ratification of the 13" amendment in 1865, the
Moorish peoples were emancipated from slavery.

NOW THEREFORE, I, Anthony G. Chavonne, Mayot of the City of Fayetteville, North
Carolina, do hereby proclaim January 8-15, 2012,tobe

MOORISH AMERICAN WEEK

Anthony G. Chavonne
Mayor

 

 
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 54 of 60

 

 
Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 55 of 60

 

   

LIBRARY OF CONGRESS

 
  

of | le I SA

WASHINGTON, D.C.

 

ADDITIONAL CERTIFICATE OF REGISTRATION
OF A CLAIM TO COPYRIGHT

 

 

THIS IS TO CERTIFY THAT THE STATE- ny TESTIMONY WHEREOER,
MENTS SET FORTH IN THE ATTACHED THE SEAL OF THIS OFFICE IS
HAVE BEEN MADE A PART OF THE  appixep HERETO ON
RECORDS OF THE COPYRIGHT OFFICE
WITH CLAIM OF COPYRIGHT REGIS-
TERED UNDER NUMBER

AA 209316

  

Gan flac
Pete Lott (tie
AG
PEGISTER OF COPYRIGHTS
Linited Ststes of America
REGISTER OF COPYRIGHTS

   

C-731 May 1995 -~ 5,000
 

 

 

TURN
THIS
PAGE

Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 56 of 60

 

ee

“APPLICATION FOR REGISTRATION pwoserrs cuss

 

- OF A CLAIM TO COPYRIGHT IN A BOOK PUBLISHED AA, 209316 -
IN THE UNITED STATES OF AMERICA po NoT weir HERE

FORM A

INSTRUCTIONS.—Fill in the applicable items on all pages. Pages 1 and 2 should be original copies either ,
printed with pen and ink or typewritten. Page la will be returned to you as your Certificate of Registration and there-
fore should be filled in with care to agree with page 1. Carbon paper may be used for page 1a, but as most carbons will
smudge, the Certificate will look neater if typed separately. Mail all pages to the Register of Copyrights, Library of
Congress, Washington 25, D. C., together with two copies of the work and the registration fee of $4. Make your remit-
tance payable to the Register of Copyrights. See page 2a for full instructions. “

1. ayn CLAIMANT "WY. Le (Full NAMES and ADDRESSES) :
Char aes LLB LI ttn
* ,

 

wre ee

 

 

 

“pe
a
a:
tC :
te
oO
hy
a
<j
Oo
a
wm
>
8
a
Gq
4
— oo
XS
NS

3, AUTHORS (Includes Editors, Translators, etc.) Full name, pseudonym, if any, and year of birth
and, if dead, year of death, are requested for cataloging purposes. Citizenship must be given.

(a) Name Ch 9 hes WA. ashe U3 ey Citizenship Mnonsd American USA |

 

 

 

 

 

 

(First) 7( Middle) (Last (Give name of country)
Domicile 2693.6. FA Street Ceveliuy Os. Birth /B9F_ death .---- |
. (Address) (Year) (Year) :
(b) Name Citizenship —.....---—-------—----—— '
(First) (Middle) (Last) (Give name of country) :
Domicile ....... Birth ............. Death --..-.-.---
(Address) : (Year) (Year)

4, (a) Check one of the following ONLY if your book is: ’ .
(@’A revised edition of a previously published, book.
(J A translation.
(7 A serial republished in book form with new matter.
CI United States edition of a book first published abroad On (Date) -...-.---------------0------ -- "
_ in the English. language-and registered under Ad Interim No, ...---.----..-------e--eeee --4

(b) If checked above give title and author of original publication (if different from present
book). Give brief statement of new matter in this edition. |

 

 

 

— yy

FOR COPYRIGHT OFFICE USE ONLY
APPLICATION AND AFFIDAVIT RECEIVEO

 

 

 

 

5, SEND CERTIFICATE TO: (If refund or other communications APR -3 1952.
are to be sent to another person, give his name in space 6.) <5 Gonies RECEIVED

CC gery en |
Name Ler . te. Onan de 52 |
* address 2B. G2 SPL S Larval. poe at a 5

Chae lind no Opin | Gash tb £7200 |

(City) (Zone) (State) 16638241

 

 

 

 

 

 

 

 

 

6. Name Address

 
 

 

 

Case 1:20-cv-05574-ER Documenté6 Filed 08/17/20 Page 57 of 60

AFFIDAVIT

IMPORTANT.—Fill in this affidavit, sign it before an officer authorized to administer oaths within the United
States, such as a notary public, who must place his signature, date of execution, and official seal upon the affidavit.
The execution of this affidavit must be subsequent to the facts stated therein and must be made by an individual.

 

STATE OF .... Oh fi 0

88?

I, the undersigned, depose and say that I am the * duly authorized agent or representative
residing in the United States of the * person claiming copyright in the book described in this ap-

plication; that the copies of this book deposited in the Copyright Office were printed in the United

States ** ww Bb... Lebnson Printing Lf ab hiching Co,

rp of efablishment Moing printing)

at Ch ey [ 4 nd Op from type set, plates made from type set,
(city) (State) oa.
or by other process performed, in the United States by 1B... Johusen publishing Spy

(Name of &tablishment)

at Chey (a ud Oh i) - that if the text was produced by

(City) (State)
lithographic or photoengraving process, such process was wholly performed in the United States by
6. _Sohnsoy Psblishing C0... at Chevelad Ohio;
(Name of est#blishment) (City) (State)
that the binding, if any, of this book was performed in the United States by @..Sohusen eneeneneeceene

Prsuting cee CO. at Chevelad« — é Mn eee : that this book was

establishment d6ing binding) (City) (State)

published on Jaws LE) Z. GB Rm —_om....=in the United States.

(Give month, day, and year when copies were first placed on sale, sold, or publicly distributed)

OO, Mery

 

 

 

 

[ | _. ¥ - . .
Signature of affiant
(Sign and notarize only on or after date of
PLACE :
publication)
[NOTARIAL SEAL]
HERE Sg aay sworn to
ubseribed and before me
(Copyright Act makes use of . affirmed
official seal obligatory) a _.
this 2. day of 22812 19.2...
- ah fe lo KJ, of rete eee

 

 

Signature oj notary

TOS? -_ aa

Sat 2 Ma ages
Wee eel Mi, Tee +

*This affidavit is in form for use by an agent of the copyright claimant. The copyright law permits the affi-
davit to be made instead by the claimant himself or the printer of the book. If it is to be made by the former,
cross out the words between the two single *. If it is to be made by a printer who is not an agent of the claimant,
cross out these words and also the succeeding phrase “person claiming copyright in” and write in their place the
words “printer of”.

**See the provisions of sections 16 and 17 of Title 17 of the United States Code.

U. S. GOVERNMENT PRINTING OFFICE 16--63824—1

Paqg 3

 

a

 
 

   

LIBRARY OF CONGRESS |

¥

 

   

WASHIN TON, D.C.

 

ADDITIONAL CERTIFICATE OF REGISTRATION |
OF A CLAIM TO COPYRIGHT |

 

   

THIS IS TO CERTIFY THAT THE STATE- IN TESTIMONY WHEREOF,
MENTS SEY FORTH IN THE ATTACHED THE SEAL OF THIS OFFICER Is
HAVE BEEN MADE A PART OF THE AFFIXED HERETO ON
RECORDS OF THE COPYRIGHT OFFICE
WITH CLAIM OF COPYRIGHT REGIS-
TERED UNDER NUMBER

AA 222141

    

C-731 May 1995 __. 5,000
eomrgencegere tere

 

Case 1:20-cv-05574-ER Document 6 Filed 08/17/20 Page 59 of 60

APPLICATION FOR REGISTRATION BESISTRATION.NO- class

 

OF A CLAIM TO COPYRIGHT IN A BOOK PUBLISHED AAD 222141 A
. ».¢ IN THE UNITED STATES OF AMERICA po Not reat 7

     
   
 
  
  
  
 
 
    

INSTRUCTIONS,—Fill in the applicable items on all pages. Pages 1 and 2 should be original copies either
printed with pen and ink or typewritten. Page 1a will be returned to you as your Certificate of Registration and there-
fore should be filled in with care to agree with page 1. Carbon paper may be used for page 1a, but as most carbons will
smudge, the Certificate will look neater if typed separately. Mail all pages to the Register of Copyrights, Library of
Congress, Washington 25, D. C., together with two copies of the work and the registration fee of $4. Make your remit-
tance payable to the Register of Copyrights. See page 2a for full instructions,

1, COPYRIGH-CLAIMANT OR CLAIMANTS (Full NAMES and ADDRESSES):

_ Ohl Jiwah ay, kB e,

6332 2 LAL Log Cua b hc

. 2, ‘TITLE oF Work (Leck LL he tiy Mich Misi pcalin Gaigf

 

 

 

PRP ALI DEE NE EERE
Lup th The zedirse Secctt sernion

i} 8, AUTHORS (Includes Editors, Translators, etc.) Full name, pseudonym, if any, and year of birth
and, if dead, “ death, are-requested for cataloging purposes. Citizenship must be given.
sanyat a”

Bs

 

 

 

 

(a) Name CAA Cor Mebhy Citizenship oe eee -
(First) (Middle) 7 “ (Last) (Give name of country)
Domicile 24.3.3 €. 67% : Birth 2G297 Death
{ Address) v (Year (Year)
(b) Name Gitivenshin Woetérdh, erate,
(First) (Middle) (Laat) / (Give name of country)
Domicile Birth 0.00000. Death 0.
( Addregs) (Year) (Year)

4, (a) Check one of the following ONLY if your book is:
aA

revised edition of a previously published book.
(1 A translation.

(1 A serial republished in book form with new matter.
(] United States edition of a book first published abroad on (Date)
in the English language and registered under Ad Interim No.

(b) If checked above give title and author of original publication (if different from present.

LY Give brief statement of new matter in this edition.
labhig. PL Wi iy (ly

PG LT a —s
Ce lotr OF Lest. Weeviss girrican Hotieniity Carre or

LO 2Ut/F i 0 Ot) Oo" hy th Zodiac Cunsn funow FOR COPYRIGHT OFFICE USE ONLY

APPLICATION AND AFFIDAVIT REZEIVED

5. SEND CERTIFICATE TO: (If refund or other communications BEP 1 O 1952
are to be sent to another person, give his name in space 6.) TWO GOPIES RECEIVED

Name CA Lp Ller.li, Yee y ; JUN 3 1952

a. 7

: 7 — RECEIVED “WY She,
Address 4 6.3.3 EE oF” LL. e po fF SUSFY
: - (Number and street) "

(Lethal, 4 Chia HOt 29 1882

(City) (Zone) — (State) 18--63824-1

6. Name —_ Address

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 1:20-cv-05574-ER Document6 Filed 08/17/20 Page 60 of 60

AFFIDAVIT

- IMPORTANT.—Fill in this affidavit, sign it before an officer authorized to administer oaths within the United
States, such as a notary public, who must place his signature, date of execution, and official seal upon the affidavit.
The execution of this affidavit must be subsequent to the facts stated therein and must be made by an individual.

STATE OF D410

COUNTY OF Cv MAP HOC?

I, the undersigned, depose and say that I am the * duly authorized agent or representative
residing in the United States of the * person claiming copyright in the book described in this ap-

plication; that the copies of this book deposited in the Copyright Office were printed in the United

States ** by L2agks Priulany Cae.
v . Tv ¥ e (Name of establishment doing printing) ‘ . - |
at Cheek nee Dhie from type set, plates made from type set,

(City) (State)

or by other process performed, in the United States by PD acgdbey. Wading Ch coven nae nnetneennnncenne

establishment)

at | Aentlan @ : that if the text was produced by

(City) . (State)

 

lithographic or photoengraving process, such process was wholly performed in the United States by

[B-c-orbey WeaLecon. €@, at (Level nul Bhi.

(Name of establishntént) ~~" (City) (State)

(fohnaekic: tg... Ce Po ccennueneenneenenenece at Ape. 1 7 & hein a - that this book was

establishment@doing binding) (City) (State)

published on ....M Mat...2d) LG E BS in the United States.

(Give mouth, day, and year when copies were first placed on sale, sold, or publicly distributed)

[~ 7 _C Les

4 Signeture of affiant

PLACE (Sign and notarize only on or after date of
[NOTARIAL SEAL] publication)

‘EERE Subscribed and firm, to before me
(Copyright Act makes use of a e

official seal obligatory) ‘
this. £2... day of Leplenetes. a , 19 de.
LL _

Konne of flleber

Signature of notary

Orn <“npotste LW SO

*This affidavit: is in form for use by an agent of the copyright claimant. The copyright law permits the affi-
davit to be made instead by the claimant himself or the printer of the book. If it is to be made by the former,
eross out the words between the two single *. If it is to be made by a printer who is not an agent of the claimant,

cross out these words and also the succeeding phrase “person claiming copyright in” and write in their place the
words “printer of”, :

**See the provisions of sections 16 and 17 of Title 17 of the United States Code.

U. S$. GOVERNMENT PRINTING OFFICE 16—~—63824-1

yo. ‘ som
ce e oe De _— wow tf °

 

 
